


$640,000,000

CREDIT AGREEMENT
among
RAYONIER INC.,
RAYONIER TRS HOLDINGS INC.
and
RAYONIER OPERATING COMPANY LLC,
as Borrowers,
The Lenders from Time to Time Parties Hereto,
COBANK, ACB,
as Administrative Agent,
COBANK, ACB,
as Sole Bookrunner,
and
COBANK, ACB
and
FARM CREDIT EAST, ACA
as Joint Lead Arrangers
Dated as of December 17, 2012






--------------------------------------------------------------------------------




Table of Contents
 
 
 
 
Page
Article I DEFINITIONS AND ACCOUNTING TERMS
1
 
 
 
 
 
SECTION 1.01.
Certain Defined Terms
1
 
SECTION 1.02.
Terms Generally
24
 
SECTION 1.03.
Computation of Time Periods
24
 
SECTION 1.04.
Accounting Terms
24
 
 
 
 
 
Article II AMOUNTS AND TERMS OF THE ADVANCES
25
 
 
 
 
 
 
SECTION 2.01.
The Advances
25
 
SECTION 2.02.
Making the Advances
25
 
SECTION 2.03.
[Reserved]
27
 
SECTION 2.04.
Fees
27
 
SECTION 2.05.
Termination or Reduction of the Commitments
28
 
SECTION 2.06.
Repayment of Advances
28
 
SECTION 2.07.
Interest on Advances
28
 
SECTION 2.08.
Computation of Interest
29
 
SECTION 2.09.
Inability to Determine Interest Rate
29
 
SECTION 2.10.
Conversion of Advances
30
 
SECTION 2.11.
Prepayments of Advances
32
 
SECTION 2.12.
Increased Costs
32
 
SECTION 2.13.
Illegality
33
 
SECTION 2.14.
Payments
33
 
SECTION 2.15.
Taxes
34
 
SECTION 2.16.
Sharing of Payments, Etc.
36
 
SECTION 2.17.
Evidence of Debt
37
 
SECTION 2.18.
Use of Proceeds
38
 
SECTION 2.19.
[Intentionally Omitted]
38
 
SECTION 2.20.
Mitigation Obligations; Replacement of Lenders
38
 
SECTION 2.21.
[Reserved]
39
 
SECTION 2.22.
Defaulting Lenders
39
 
SECTION 2.23.
Breakage
41
 
SECTION 2.24.
Administrative Agent's Clawback
41
 
 
 
 
 
Article III CONDITIONS PRECEDENT
42
 
 
 
 
 
SECTION 3.01.
Conditions Precedent to Closing Date
42
 
SECTION 3.02.
Conditions Precedent to Each Loan Event
45
 
 
 
 
 
Article IV REPRESENTATIONS AND WARRANTIES
45
 
 
 
 
 
SECTION 4.01.


Representations and Warranties of the Borrowers
45
 
 
 
 
 
Article V COVENANTS OF THE BORROWERS
50
 
 
 
 
 
SECTION 5.01.


Affirmative Covenants
50





--------------------------------------------------------------------------------




 
SECTION 5.02.


Rayonier's Additional Affirmative Covenants
56
 
SECTION 5.03.


Negative Covenants
57
 
SECTION 5.04.


Financial Covenants
62
 
 
 
 
 
Article VI EVENTS OF DEFAULT
62
 
 
 
 
 
SECTION 6.01.


Events of Default
62
 
 
 
 
 
Article VII THE ADMINISTRATIVE AGENT
65
 
 
 
 
 
 
SECTION 7.01.
Appointment and Authority
65
 
SECTION 7.02.
Rights as a Lender.
65
 
SECTION 7.03.
Exculpatory Provisions
66
 
SECTION 7.04.
Reliance by Administrative Agent
67
 
SECTION 7.05.
Delegation of Duties
67
 
SECTION 7.06.
Resignation of Administrative Agent


67
 
SECTION 7.07.
Non-Reliance on Administrative Agent and Other Lenders


68
 
SECTION 7.08.
No Other Duties, Etc.
69
 
SECTION 7.09.
Administrative Agent May File Proofs of Claim
69
 
SECTION 7.10.
Guarantee Matters
69
 
 
 
 
 
Article VIII MISCELLANEOUS
69
 
SECTION 8.01.
Amendments, Etc.
70
 
SECTION 8.02.
Notices; Effectiveness; Electronic Communication
70
 
SECTION 8.03.
No Waiver; Remedies
72
 
SECTION 8.04.
Costs and Expenses
72
 
SECTION 8.05.
Right of Set-off
74
 
SECTION 8.06.
Binding Effect
75
 
SECTION 8.07.
Successors and Assigns
75
 
SECTION 8.08.
Rayonier as Agent
80
 
SECTION 8.09.
Treatment of Certain Information; Confidentiality
80
 
SECTION 8.10.
Governing Law; Jurisdiction; Etc.
81
 
SECTION 8.11.
Headings
82
 
SECTION 8.12.
Severability
82
 
SECTION 8.13.
Counterparts; Integration; Effectiveness; Electronic Execution
82
 
SECTION 8.14.
USA PATRIOT Act Notice
83
 
SECTION 8.15.
Waiver of Jury Trial
83









--------------------------------------------------------------------------------






Schedules
Schedule I    -    Commitment Amounts and Applicable Lending Offices
Schedule 3.01(i)    -     Farm Credit Equities Purchased at Closing
Schedule 4.01(g)    -    Disclosed Litigation
Schedule 4.01(l)    -    Environmental Matters
Schedule 4.01(m)    -    NPL Properties
Schedule 4.01(n)    -    Transport of Hazardous Materials
Schedule 4.01(o)    -    Post Retirement Benefit Obligations
Schedule 5.03(b)    -    Existing Liens
Schedule 5.03(g)    -    Existing Subsidiary Debt
Schedule 8.07(f)    -    Voting Participants at Closing

Exhibits
Exhibit A    -    Form of Promissory Note
Exhibit B-1    -    Form of Notice of Borrowing
Exhibit B-2    -     Form of Quoted Rate Request
Exhibit B-3    -     Form of Quoted Rate Quote
Exhibit B-4    -    Form of Quoted Rate Acceptance/Notice of Quoted Rate
Borrowing
Exhibit C     -    Form of Guarantee Agreement
Exhibit D     -    Form of Closing Certificate
Exhibit E     -    Form of Assignment and Assumption
Exhibit F     -    Form of Solvency Certificate






--------------------------------------------------------------------------------




CREDIT AGREEMENT, dated as of December 17, 2012 (as supplemented, modified,
restated and amended from time to time, this “Agreement”), made by and among
RAYONIER INC., a North Carolina corporation (“Rayonier”), RAYONIER TRS HOLDINGS
INC., a Delaware corporation (“TRS”), and RAYONIER OPERATING COMPANY LLC, a
Delaware limited liability company (“ROC”; each of Rayonier, TRS and ROC being
referred to herein individually as a “Borrower”, and collectively as the
“Borrowers”), the several banks, financial institutions and other institutional
lenders from time to time party hereto as Lenders (as defined below), COBANK,
ACB (“CoBank”), as administrative agent on behalf of the Lenders (in such
capacity, the “Administrative Agent”), COBANK,as Sole Bookrunner and COBANK and
FARM CREDIT EAST,ACA, as Joint Lead Arrangers.
PRELIMINARY STATEMENTS
1.The Borrowers have requested that the Lenders provide a term revolver credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
2.    In consideration of the premises and the mutual covenants herein contained
and for other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Agent” has the meaning set forth in the introductory paragraph.
“Administrative Agent’s Account” means the account of the Administrative Agent
as designated from time to time by notice to Rayonier and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means an advance by a Lender to any Borrower as part of a Borrowing
and refers to an Alternate Base Rate Advance, a Eurodollar Rate Advance or a
Quoted Rate Advance (each of which shall be a “Type” of Advance).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 8.02(d)(ii).
“Agreement” has the meaning set forth in the introductory paragraph.




--------------------------------------------------------------------------------




“Alternate Base Rate” means a rate of interest per annum announced by the
Administrative Agent on the first Business Day of each week equal to the
greatest of:
(a)    the Prime Rate in effect on such day;
(b)    the Federal Funds Effective Rate in effect on such day plus 1/2 of 1.00%;
and
(c)    the Eurodollar Rate on such Business Day for a Eurodollar Rate Advance
with a one-month Interest Period plus 1.00%; provided that, for the avoidance of
doubt, for purposes of this definition, the Eurodollar Base Rate for any
Business Day shall be based on the rate determined on such day at approximately
11:00 a.m. (London time) by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized vendor for the purpose of displaying such
rates); provided further, that, to the extent that such Eurodollar Base Rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for an Interest Period of such duration to major banks in
the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on such Business Day.
If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) above until the circumstances
giving rise to such inability no longer exist.
“Alternate Base Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(i).
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Alternate Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, for any day (a) with respect to any Alternate Base
Rate Advance, the applicable percentage set forth below in the column entitled
“Alternate Base Rate Advances”, determined by reference to the Corporate Credit
Rating in effect on such date as set forth below, and (b) with respect to any
Eurodollar Rate Advance, the applicable percentage set forth below in the column
entitled “Eurodollar Rate Advances”, determined by reference to the Corporate
Credit Rating in effect on such date as set forth below:




--------------------------------------------------------------------------------




Corporate Credit
Rating S&P/Moody’s
Eurodollar Rate Advances
Alternate Base Rate Advances
Level 1
BBB+ or Baa1 or above
1.500%
0.500%
Level 2
Lower than Level 1 but at least BBB or Baa2
1.625%
0.625%
Level 3
Lower than Level 2 but at least BBB- and Baa3
1.750%
0.750%
Level 4
Lower than Level 3 but at least BB+ and Ba1
2.000%
1.000%
Level 5
Lower than Level 4 (or Levels 1-4 otherwise not applicable)
2.500%
1.500%



“Applicable Percentage” means with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments in effect immediately prior to such termination or
expiration, giving effect to any assignments.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale” has the meaning specified in Section 5.03(d).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit E, or any other form approved by the
Administrative Agent.
“Attributable Debt” means, as of any date of determination, (a) in the case of
Capital Leases (or leases that have been or should be, in accordance with GAAP,
recorded as capital leases) (including such leases pursuant to a Sale and
Leaseback Transaction), the amount of capital lease obligations determined in
accordance with GAAP, (b) in the case of Synthetic Leases, an amount determined
by capitalization of the remaining lease payments thereunder as if it were a
capital lease determined in accordance with GAAP, (c) in the case of
Securitization Transactions, the outstanding principal amount of such financing,
after taking into account reserve amounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment, and (d) in
the case of Sale and Leaseback Transactions (to the extent not otherwise
included in clause (a) above), the total obligation (discounted to present value
at the rate of interest implicit in the lease included in such transaction) of
the lessee for rental payments (other than amounts required to be paid on
account of property taxes, maintenance, repairs, insurance, assessments,
utilities,




--------------------------------------------------------------------------------




operating and labor costs and other items which do not constitute payments for
property rights) during the remaining portion of the term (including extensions
which are at the sole option of the lessor) of the lease included in such
transaction (in the case of any lease which is terminable by the lessee upon a
payment of a penalty, such rental obligation shall also include the amount of
such penalty, but no rent shall be considered as required to be paid under such
lease subsequent to the first date upon which it may be so terminated).
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).
“Borrower” and “Borrowers” have the meaning set forth in the introductory
paragraph.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.
“Breakage Event” has the meaning specified in Section 2.23.
“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided, however,
that when used in connection with a Eurodollar Rate Advance, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by such Person (as lessee or guarantor or
other surety) which would, in accordance with GAAP, be required to be classified
and accounted for as a capital lease on a balance sheet of such Person.
“Capital Stock” means, with respect to any Person, any and all shares, units
representing interests, participations, rights in or other equivalents (however
designated) of such Person’s capital stock, including (x) with respect to
partnerships, partnership interests (whether general or limited) and any other
interest or participation that confers upon a Person the right to receive a
share of the profits and losses of, or distributions of assets of, such
partnership, (y) with respect to limited liability companies, member interests,
and (z) with respect to any Person, any rights (other than debt securities
convertible into capital stock), warrants or options exchangeable for or
convertible into such capital stock.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“CERCLIS” has the meaning specified in Section 4.01(m).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street




--------------------------------------------------------------------------------




Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Closing Date” means December 17, 2012, which is the date on which the
conditions precedent set forth in Section 3.01 have been satisfied or waived in
accordance with Section 8.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, with respect to any Lender at any time (a) the amount set
forth opposite such Lender’s name as its “Commitment Amount” on Schedule I
hereto, or (b) if such Lender has entered into any Assignment and Assumption,
the amount set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(c), in each case, as such amount
may be reduced pursuant to Section 2.05.
“Communication” has the meaning specified in Section 8.02(d)(ii).
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated EBITDA” means, for any Person and its Consolidated Subsidiaries
for any period, Consolidated Net Income From Continuing Operations adjusted for
interest expense, income taxes, depreciation, depletion and amortization and the
non-cash cost of timberland and real estate sales, any provision for
dispositions, and any non-cash adjustments for increases or decreases to the
fair value of long-term assets or liabilities (in each case, (x) on a
Consolidated basis, (y) without duplication, and (z) only to the extent that
such amounts reduced Consolidated Net Income From Continuing Operations for the
applicable period); provided that, for purposes of calculating compliance with
Section 5.04(b), the Consolidated EBITDA attributable to any Person or business
unit acquired by Rayonier or any of its Subsidiaries during any period of four
full Fiscal Quarters shall be included on a pro forma basis for such period of
four full Fiscal Quarters (assuming the consummation of each such acquisition
occurred on the first day of such period of four full Fiscal Quarters).
“Consolidated Funded Debt” means, as of any date of determination, all Funded
Debt of Rayonier and its Subsidiaries determined on a Consolidated basis in
accordance with GAAP; including, in any event, a pro rata share of the foregoing
items and components attributable to interests in joint ventures.
“Consolidated Net Income” means, with respect to any specified Person for any
period, Consolidated net income (or loss) of such Person and its Subsidiaries
for such period determined on a Consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) the income (or deficit) of any other
Person accrued prior to the date it becomes a Subsidiary of such specified
Person or is merged into or Consolidated with such specified Person or any of
its Subsidiaries, and (b) the undistributed earnings of any Subsidiary of such
specified Person to the




--------------------------------------------------------------------------------




extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation or requirement of law applicable to such Subsidiary.
“Consolidated Net Income From Continuing Operations” means, with respect to any
Person for any period, the “Consolidated Net Income From Continuing Operations”,
as determined on a Consolidated basis in accordance with GAAP; provided,
however, that if the financial statements of such Person for any period do not
include an amount of “Consolidated Net Income From Continuing Operations”
specifically set forth therein, then the Consolidated Net Income From Continuing
Operations of such Person for such period shall be deemed to be such Person’s
“Consolidated Net Income” (as defined in this Agreement) for such period.
“Consolidated Net Tangible Assets” means as of the last day of any Fiscal
Quarter, total assets less the sum of total current liabilities and intangible
assets, in each case as set forth on the consolidated balance sheet of Rayonier
and its consolidated Subsidiaries as of such date and computed in accordance
with GAAP.
“Consolidated Net Worth” means, for any period, the amount of equity accounts
plus (or minus in the case of a deficit) the amount of surplus and retained
earnings accounts of Rayonier and its Subsidiaries, excluding (i) accumulated
other comprehensive income (or loss) accounts of Rayonier and its Subsidiaries,
and (ii) non-controlling interests accounts of Rayonier and its Subsidiaries,
all as determined in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.09 or Section
2.10.
“Corporate Credit Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, as the
“corporate rating” or “corporate family rating” of Rayonier. For purposes of the
foregoing, (i) if neither S&P nor Moody’s shall have in effect a Corporate
Credit Rating, the Applicable Margin and the Unused Commitment Fee will be set
in accordance with Level 5 under the definitions of such terms; (ii) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (iii) if S&P or Moody’s shall change the
basis on which ratings are established, each reference to the Corporate Credit
Rating announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.In all cases in
determining the Applicable Margin or the Unused Commitment Fee, the applicable
pricing level shall be based on the higher of the two Corporate Credit Ratings
(i.e., the lower pricing); provided that if (a) if there is a split in the
Corporate Credit Ratings of more than one pricing level, then the pricing level
that is one level lower than the pricing level of the higher Corporate Credit
Rating shall apply; and (b) if Rayonier has only one Corporate Credit Rating,
the pricing level for such Corporate Credit Rating shall apply.




--------------------------------------------------------------------------------




“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Advances.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business and that are not overdue for a
period that is not consistent with the Ordinary Course of Business of such
Person), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all obligations of
such Person as lessee under leases that have been or should be, in accordance
with GAAP, recorded as capital leases, (f) all obligations, contingent or
otherwise, of such Person in respect of acceptance, letter of credit or similar
facilities (other than obligations under (i) Trade Letters of Credit, (ii)
performance bonds or letters of credit issued in connection with the purchase of
inventory, including prepaid timber stumpage, by Rayonier or any of its
Subsidiaries in the Ordinary Course of Business, (iii) performance bonds or
letters of credit to secure obligations under workers’ compensation laws or
similar legislation, (iv) performance bonds or letters of credit issued for the
account of Rayonier or any of its Subsidiaries to secure obligations under
self-insurance programs to the extent permitted by the terms of this Agreement
and in an aggregate maximum available amount with respect to all such
performance bonds and letters of credit not to exceed at any one time
$20,000,000, and (v) performance bonds or letters of credit issued for the
account of Rayonier or any of its Subsidiaries not otherwise excluded from this
definition in an aggregate maximum available amount with respect to all such
performance bonds and letters of credit not to exceed at any one time
$2,000,000; provided that in each case such performance bond or letter of credit
(including, without limitation, any Trade Letters of Credit but excluding
performance bonds or letters of credit described in clause (f)(v) above) does
not secure Debt), (g) all Guarantees issued by such Person, and (h) all Debt
referred to in clauses (a) through (g) above secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt; provided that the amount of Debt of such
person under this clause (h) shall be deemed to be the lesser of (A) the Fair
Market Value of the property subject to such Lien, and (B) the total Debt of
such other Person secured thereby. The Debt of any Person shall include the Debt
of any partnership in which such Person is a general partner, but shall not
include obligations under a financial assurance statement that a Person is
required to provide under Environmental Law in support of the closure and
post-closure obligations of one or more of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.




--------------------------------------------------------------------------------




“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Default Interest” has the meaning specified in Section 2.07(b).
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two (2) Business
Days of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and Rayonier in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified Rayonier or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or Rayonier, to
confirm in writing to the Administrative Agent and Rayonier that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and Rayonier), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to Rayonier and
each Lender.
“Disclosed Litigation” has the meaning specified in Section 4.01(g).
“Dollars” or “$”means the lawful money of the United States of America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Assumption pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to Rayonier and the Administrative Agent.




--------------------------------------------------------------------------------




“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).
“Environmental Action” means any (a) administrative, regulatory or judicial
action, suit, written demand, demand letter, written claim, notice of
noncompliance or violation, notice of liability or potential liability,
investigation, proceeding, consent order or consent agreement relating in any
way to any Environmental Law, Environmental Permit or Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment including, without limitation, (i) by any Governmental Authority for
enforcement, cleanup, removal, response, remedial or other actions or damages,
and (ii) by any Governmental Authority for damages, contribution,
indemnification, cost recovery, compensatory or injunctive relief; and (b) any
administrative, regulatory or judicial action, suit or proceeding brought by any
Person before a forum of competent jurisdiction relating in any way to any
Environmental Law, Environmental Permit or Hazardous Materials or arising from
alleged injury or threat of injury to health, safety or the environment.
“Environmental Law” means any federal, state, local or foreign statute, law
(including common law), ordinance, rule, regulation, code, order, judgment or
decree or any judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of, or
exposure to, Hazardous Materials all as amended or hereafter amended.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Code.
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA for a minimum funding waiver with respect to a Plan; (c) the provision
by the administrator of any Plan of a notice of intent to terminate such Plan
pursuant to Section 4041(a)(2) of ERISA (including any such notice with respect
to a plan amendment referred to in Section 4041(e) of ERISA); (d) the cessation
of operations at a facility of any Borrower or any of its ERISA Affiliates in
the circumstances described in Section 4062(e) of ERISA; (e) the




--------------------------------------------------------------------------------




withdrawal from a Multiple Employer Plan subject to Section 4063 of ERISA during
a plan year for which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA; (f) the conditions for the imposition of a lien under
Section 303(k) of ERISA or Section 430(k) of the Code shall have been met with
respect to any Plan; (g) a determination that any Plan is in “at risk” status
(within the meaning of Section 303 of ERISA); or (h) the institution by the PBGC
of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
could constitute grounds for the termination of, or the appointment of a trustee
to administer, a Plan.
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the FRB,
as in effect from time to time.
“Eurodollar Base Rate” means, with respect to any Eurodollar Rate Advance for
any Interest Period, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date which is two (2) Business
Days prior to the beginning of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such Interest Period to major banks in the London
interbank market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date which is two (2) Business Days prior to the
beginning of such Interest Period.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Rayonier and the Administrative Agent.
“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Rate Advance, a rate per annum determined for such
day in accordance with the following formula:
Eurodollar Base Rate
1.00 – Eurodollar Reserve Percentage
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
“Eurodollar Reserve Percentage” for any Interest Period for each Eurodollar Rate
Advance means the reserve percentage applicable two (2) Business Days before the
first day of such Interest Period under regulations issued from time to time by
the FRB (or any successor) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or




--------------------------------------------------------------------------------




other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Borrower is
located, and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by a Borrower under Section 2.20), any U.S. federal
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new lending
office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 2.15(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from any Borrowers with respect to such withholding tax
pursuant to Section 2.15(a), and (d) any U.S. federal withholding taxes imposed
by Sections 1471 through 1474 of the Code in effect as of the Closing Date
(including any official interpretations thereof, collectively, “FATCA”) as a
result of the failure of such recipient to satisfy the applicable requirements
of FATCA.
“Existing Revolving Credit Agreement” means the Credit Agreement, dated as of
April 21, 2011, among Rayonier, TRS, RFR, ROC, the lenders and other financial
institutions party thereto, and Credit Suisse AG, as amended and restated as of
October 11, 2012 and as further amended, supplemented or otherwise modified from
time to time.
“Existing Subsidiary Debt” has the meaning specified in Section 5.03(g)(iii).
“Facility” means, at any time, the term revolver credit facility provided under
Article II of this Agreement, subject to the terms and conditions of this
Agreement, in an amount equal to the aggregate Commitments of the Lenders at
such time.
“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).
“Farm Credit Equities” has the meaning specified in Section 5.01(l).
“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.




--------------------------------------------------------------------------------




“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fiscal Quarter” means each consecutive three calendar month period ending March
31, June 30, September 30 or December 31 of any fiscal year.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:
(i)    all indebtedness and obligations included in clauses (a) through and
including (d) of the definition of “Debt” (including all Debt of Rayonier or any
of its Subsidiaries hereunder or under any other Loan Document);
(ii)    all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including performance
bonds, bank guaranties, surety bonds, comfort letters, keep-well agreements and
capital maintenance agreements) to the extent such instruments or agreements
support Debt;
(iii)    the Attributable Debt (without duplication) of Capital Leases, Sale and
Leaseback Transactions, Synthetic Leases and Securitization Transactions;
(iv)    all preferred cumulative stock and comparable equity interests providing
for, in the case of the foregoing, mandatory redemption, sinking fund or other
like payments;
(v)    all Guarantees in respect of Funded Debt of another Person (other than
Rayonier or any of its Wholly-Owned Subsidiaries); and
(vi)    Funded Debt of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
liability




--------------------------------------------------------------------------------




for such obligations, but only to the extent there is recourse to such Person
(or, if applicable, to any of Rayonier or any of its Subsidiaries) for payment
thereof.
For purposes hereof, the amount of Funded Debt shall be the lesser of (1) the
maximum amount available to be drawn in the case of letter of credit obligations
and the other obligations under clause (ii) and (2) the amount of Debt that such
letter of credit obligations and such other obligations under clause (ii)
actually supports, and the amount of Funded Debt shall be based on the amount of
Funded Debt that is the subject of the Guarantees in the case of Guarantees
under clause (v). For purposes of clarification, “Funded Debt” of a Person
constituting a consolidated group shall not include inter-company indebtedness
of such Persons, general accounts payable of such Persons which arise in the
ordinary course of business, accrued expenses of such Persons incurred in the
ordinary course of business or minority interests in joint ventures or
partnerships (except to the extent set forth in clause (vi) above).
“GAAP” has the meaning specified in Section 1.04.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” by any Person, means any obligation, contingent or otherwise, of
such Person guaranteeing directly or indirectly in any manner the Debt of any
other Person, or in effect guaranteeing directly or indirectly the Debt of any
other Person through an agreement (i) to pay or purchase such Debt or to advance
or supply funds for the payment or purchase of such Debt, (ii) to purchase, sell
or lease (as lessee or lessor) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such Debt or
to assure the holder of such Debt against loss, (iii) to supply funds to or in
any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered), or (iv) otherwise to assure a creditor against loss.
“Guarantee Agreement” means the Guarantee Agreement, dated as of the Closing
Date, among Rayonier, TRS and ROC, as guarantors, and CoBank, as Administrative
Agent, such agreement to be substantially in the form of Exhibit C hereto.
“Hazardous Materials” means petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and any other chemicals, materials or
substances designated, classified or regulated as being “hazardous” or “toxic”
or as a “contaminant” or words of similar import, under any applicable
Environmental Law.
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
“Indemnified Party” has the meaning specified in Section 8.04(b).




--------------------------------------------------------------------------------




“Indemnified Taxes” means Taxes other than Excluded Taxes. “Information” has the
meaning specified in Section 8.09.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Period” means, (a) for each Eurodollar Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Alternate Base Rate Advance into
such Eurodollar Rate Advance and ending on the last day of the period selected
by a Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by such Borrower pursuant to
the provisions below, provided, however, that if the applicable Borrower shall
fail to select the duration of such subsequent period pursuant to the provisions
below, such Eurodollar Rate Advance shall be automatically converted to an
Alternate Base Rate Advance on the last day of such then expiring Interest
Period and (b) for each Quoted Rate Advance comprising part of the same
Borrowing, the period commencing on the date of such Quoted Rate Advance or the
date of the Conversion of any Eurodollar Rate Advance or Alternate Base Rate
Advance into such Quoted Rate Advance and ending on the last day of the period
of time selected by the applicable Borrower and agreed to by the Lenders, as
further determined pursuant to the provisions below. The duration of each
Interest Period with respect to Eurodollar Rate Advances shall be one, two,
three or six months (or such shorter or longer period as may be consented to by
all Lenders), as the applicable Borrower may, upon notice received by the
Administrative Agent not later than 12:00 Noon (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that, with respect to any Interest Period:
(i)    a Borrower may not select any Interest Period that ends after the
Maturity Date set forth in clause (a) of the definition of Maturity Date;
(ii)    Interest Periods commencing on the same date for Eurodollar Rate
Advances or Quoted Rate Advances, as the case may be, comprising part of the
same Borrowing shall be of the same duration;
(iii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;
(iv)    whenever an Interest Period with respect to a Eurodollar Rate Advance
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) such Interest Period shall end on the last Business Day of the
appropriate subsequent calendar month;




--------------------------------------------------------------------------------




(v)    except as set forth in clause (i) above, each Interest Period with
respect to a Quoted Rate Advance shall be for a minimum of 1 year or if the
period from the date of such Quoted Rate Advance until the Maturity Date set
forth in clause (a) of the definition of Maturity Date is less than 1 year, for
the period of time remaining until such Maturity Date; and
(vi)    each Interest Period with respect to a Quoted Rate Advance shall
commence on (i) the date of such Borrowing with respect to any portion of an
Advance that will bear interest at the Quoted Rate or (ii) the date of
continuation of or conversion to a Quoted Rate Advance with respect to any
existing Advances, as applicable.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect Rayonier or any of its Subsidiaries from
fluctuations in interest thereto.
“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Leverage Ratio” means, at any date of determination, a quotient, expressed as a
percentage, the numerator of which shall be the Consolidated Funded Debt of
Rayonier and its Subsidiaries as of such date and the denominator of which shall
be the sum of the Consolidated Net Worth of Rayonier and its Subsidiaries as of
such date plus the Consolidated Funded Debt of Rayonier and its Subsidiaries as
of such date.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means collectively, this Agreement, the Guarantee Agreement,
the Notes (if any) and each other agreement, instrument or certificate (other
than an Assignment and Assumption, pursuant to which the assignor therein sells
and/or assigns an interest under this Agreement) issued, executed and delivered
to the Administrative Agent or the Lenders hereunder or thereunder or pursuant
hereto or thereto (in each case as the same may be amended, restated,
supplemented, extended, renewed or replaced from time to time), and “Loan
Document” means any one of them.
“Loan Event” has the meaning specified in Section 3.02.
“Loan Parties” means, collectively, each Borrower.
“Majority JV Calculation Event” means (x) any dissolution or liquidation of any
Non-Wholly Owned Subsidiary of Rayonier with respect to which any assets of such
Subsidiary are transferred




--------------------------------------------------------------------------------




or otherwise received by any Minority Equity-holders of such Subsidiary, and (y)
any Asset Sale to the extent constituting a contribution of assets to a
Non-Wholly Owned Subsidiary of Rayonier.
“Majority JV Qualifying Assets” means cash, cash equivalents, real property,
timberlands, and other assets reasonably acceptable to the Administrative Agent:
provided, however, to constitute Majority JV Qualifying Assets, any such cash
and cash equivalents shall be required to not to be distributed or otherwise
transferred, whether by dividend or otherwise, directly or indirectly, to the
holders of Capital Stock in the applicable Non-Wholly Owned Subsidiary for a
period of no less than 365 days after contribution thereof to such Non-Wholly
Owned Subsidiary.
“Majority JV Required Contribution Amount” means, as determined with respect to
any Majority JV Calculation Event described in clause (y) of the definition of
Majority JV Calculation Event, the result of the following formula (expressed in
dollars and rounded down to the nearest dollar):
X/Y x (1-Y)
Where:
X =
the Fair Market Value of the assets subject to such Asset Sales received by the
applicable Non-Wholly Owned Subsidiary; and

Y =
the percentage of Capital Stock owned by Rayonier and its Wholly Owned
Subsidiaries in such Non-Wholly Owned Subsidiary (expressed as a decimal e.g., a
70% ownership percentage of Capital Stock shall be expressed as “0.70”).

“Majority JV Shortfall Amount” means (a) with respect to a Majority JV
Calculation Event described in clause (x) of the definition of Majority JV
Calculation Event, an amount equal to (i) the product of (A) the percentage of
Capital Stock owned by Rayonier and/or its Wholly Owned Subsidiaries in the
Non-Wholly Owned Subsidiary that is being dissolved or liquidated (expressed as
a decimal e.g., a 70% ownership percentage of Capital Stock shall be expressed
as “0.70”) times (B) the aggregate Fair Market Value of all of the assets of
such Non-Wholly Owned Subsidiary (as calculated immediately prior such
dissolution or liquidation) minus (ii) the aggregate Fair Market Value of the
assets of such Non-Wholly Owned Subsidiary that are distributed to Rayonier
and/or its Wholly Owned Subsidiaries, and (b) with respect to a Majority JV
Calculation Event described in clause (y) of the definition of Majority JV
Calculation Event, the Majority JV Required Contribution Amount minus the
aggregate Fair Market Value of Qualifying Assets contributed, substantially
contemporaneously with the occurrence of the applicable Majority JV Calculation
Event, to the applicable Non-Wholly Owned Subsidiary by Minority Equity-holders
(it being understood that the Majority JV Shortfall Amount shall not be less
than zero).
“Material Adverse Change” means any material adverse change in the business,
financial condition, operations, performance or properties of Rayonier and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, performance or properties of Rayonier and its
Subsidiaries taken as a whole,




--------------------------------------------------------------------------------




(b) the rights and remedies of the Administrative Agent or any Lender under this
Agreement, any Note or any other Loan Document, or (c) the ability of any
Borrower to perform its obligations under this Agreement, any Note or any other
Loan Document to which it is a party.
“Maturity Date” means the earlier of (a) December 17, 2019, and (b) the date of
acceleration of the Advances pursuant to Section 6.01.
“Minority Equity-holders” means, with respect to any Non-Wholly Owned Subsidiary
or Rayonier, collectively, the Persons (other than Rayonier or any of its Wholly
Owned Subsidiaries) that own Capital Stock in such Non-Wholly Owned Subsidiary.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Borrower or any of its ERISA Affiliates is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any ERISA Affiliate and at least one Person other than such Borrower and its
ERISA Affiliates, or (b) was so maintained and in respect of which any Borrower
or any of its ERISA Affiliates could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
“Net Consideration” means, with respect to any Asset Sale, an amount equal to
all cash and cash equivalents, together with the Fair Market Value of any other
consideration, received with respect thereto, including payments in respect of
deferred payment obligations when received in the form of cash or cash
equivalents (except to the extent that such deferred payment obligations are
financed or sold with recourse to the any Borrower or any Subsidiary of
Rayonier), reduced by (a) brokerage commissions and other fees and expenses
(including, without limitation, fees and expenses of legal counsel, accountants
and other advisors and fees, expenses, discounts or commissions of underwriters,
placement agents and investment bankers) related to such Asset Sale, (b)
provisions for all taxes and transfer-related fees payable as a result of such
Asset Sale, (c) amounts required to be paid to any Person (other than any
Borrower or Subsidiary of Rayonier) owning a beneficial interest in the assets
subject to such Asset Sale, (d) appropriate amounts to be provided by any
Borrower or any Subsidiary of Rayonier, as the case may be, as a reserve
required in accordance with GAAP against liabilities associated with such Asset
Sale and retained by such Borrower or Subsidiary, as the case may be, after such
Asset Sale, including, without limitation, pension and other post-employment
benefit liabilities, liabilities related to environmental matters and
liabilities under any indemnification obligations associated with such Asset
Sale, and (e) amounts required to be applied to the repayment of Debt secured by
a Lien on the asset or assets sold in such Asset Sale; provided, however, that
if (x) no Default or Event of Default shall have occurred and shall be
continuing at such time, and (y) Rayonier shall deliver a certificate of a
Responsible Officer of the applicable seller to the Administrative Agent within
sixty (60) days following the receipt thereof, setting forth the applicable
seller’s intent to reinvest all or any portion of such Net Consideration in
long-term assets, real estate, timberlands and other fixed or capital




--------------------------------------------------------------------------------




assets, in each case, useful for its business (or for the business of any
Borrower or any Subsidiary of Rayonier) within three hundred and sixty-five
(365) days following receipt of such Net Consideration, then such proceeds shall
not constitute Net Consideration, except to the extent not so used at the end of
such three hundred and sixty-five (365) day period, at which time such proceeds
shall be deemed to be Net Consideration.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01, and (ii) has been approved by the
Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, such Subsidiary that is not a Wholly Owned Subsidiary
of such Person.
“Note” means a promissory note of the applicable Borrower payable to the order
of any Lender, delivered pursuant to a request made under Section 2.17, in
substantially the form of Exhibit A hereto, in a principal amount up to the
Commitment of such Lender.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“NPL” has the meaning specified in Section 4.01(m).
“OFAC” has the meaning specified in Section 4.01(r).
“Ordinary Course of Business” means an action taken by Rayonier or any of its
Subsidiaries if (a) such action is consistent with the past practices of such
Person and is taken in the ordinary course of the normal day-to-day operations
of such Person; (b) such action is not required to be authorized by the board of
directors of Rayonier (or by any Person or group of Persons exercising similar
authority); and (c) such action is similar in nature, standard of quality, and
magnitude to actions customarily taken, without any authorization by the board
of directors (or by any Person or group of Persons exercising similar
authority), in the ordinary course of the normal day-to-day operations of other
Persons that are in the same line of business as such Person.
“Obligations” means, with respect to each Borrower, all advances to, and debts,
liabilities, obligations, covenants and duties of, such Borrower arising under
any Loan Document to which it is a party or otherwise with respect to any
Advance made to such Borrower, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against such Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any




--------------------------------------------------------------------------------




other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Participant” has the meaning assigned to such term in Section 8.07(d).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA (or any successor entity performing similar functions).
“Performance Fibers” means Rayonier Performance Fibers, LLC, a Delaware limited
liability company.
“Permitted Liens” means any of the following:
(a)    Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof;
(b)    Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the Ordinary
Course of Business securing obligations that are not overdue for a reasonable
period or, if so overdue, are unfiled and no other action has been taken to
enforce such Lien or that are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
(c)    pledges or deposits to secure obligations under workers’ compensation
laws or similar legislation or to secure public or statutory obligations;
(d)    easements, rights of way, encumbrances and minor defects or
irregularities in title to real property not interfering in any material respect
with the ordinary conduct of the business of any Borrower or any of its
Subsidiaries;
(e)    Liens created pursuant to any Loan Document;
(f)    Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 6.01(f);
(g)    Liens in favor of customs and revenue authorities arising as a matter of
law in the Ordinary Course of Business to secure payment of customs duties in
connection with the importation of goods in the Ordinary Course of Business;
(h)    Liens on specific items of inventory or other goods and proceeds thereof
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
person to facilitate the purchase, shipment or storage of such inventory or such
other goods in the Ordinary Course of Business, provided that such Liens shall
not secure borrowed money or other similar Debt;
(i)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;




--------------------------------------------------------------------------------




(j)    customary provisions in ground leases to the extent constituting an
encumbrance on title (but in no event constituting a security interest) in
respect of real property on which facilities owned or leased by Rayonier or any
of its Subsidiaries are located and which does not impair in any material
respect the use of such real property by Rayonier or any of its Subsidiaries;
(k)    Liens of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code, as in effect in the State of New York, on the items which are
subject to collection in the course of collection;
(l)    Liens in favor of a bank or other financial as a matter of law in the
Ordinary Course of Business, encumbering deposits or other funds maintained with
a financial institution (including the right of set off);
(m)    deposits of cash with the owner or lessor of premises leased and operated
by Rayonier or any of its Subsidiaries in the Ordinary Course of Business to
secure the performance of obligations under the terms of the lease for such
premises; and
(n)    Liens of Rayonier or any of its Subsidiaries for the benefit of Rayonier
or any of its Wholly-Owned Subsidiaries.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in Section 8.02(d)(i).
“Prime Rate” means a variable rate of interest per annum equal, on any day, to
the rate of interest published on such day in the Eastern Edition of The Wall
Street Journal as the average prime lending rate for 70% of the nation’s largest
banks, or if the Eastern Edition of The Wall Street Journal or such rate is not
published on such day, such rate as last published in the Eastern Edition of The
Wall Street Journal. In the event The Wall Street Journal ceases to publish such
rate on a regular basis, the term “Prime Rate” shall be determined on any day by
reference to such other regularly published average prime rate for such date
applicable to commercial banks as is reasonably acceptable to the Administrative
Agent. Any change in the Prime Rate shall be automatic, without the necessity of
notice to any Borrower.
“Proceeding” has the meaning specified in Section 8.04(b).
“Quoted Rate” means a fixed rate of interest for a specified Interest Period as
determined and quoted by the Administrative Agent from time to time, at the
request of the applicable Borrower and with the concurrence of the Lenders,
pursuant to Section 2.02(a).
“Quoted Rate Acceptance” has the meaning specified in Section 2.02(b).
“Quoted Rate Advance” means any Advance that bears interest at a Quoted Rate.




--------------------------------------------------------------------------------




“Quoted Rate Quote” has the meaning specified in Section 2.02(b).
“Quoted Rate Request” has the meaning specified in Section 2.02(b).
“Rayonier” has the meaning set forth in the introductory paragraph.
“Register” has the meaning specified in Section 8.07(c).
“Regulation T” means Regulation T of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“REIT” means a real estate investment trust.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means releasing, disposing, discharging, injecting, spilling, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing and the like
into or upon any land or water or air or otherwise entering into the
environment.
“Removal Effective Date” has the meaning specified in Section 7.06(b).
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50.0% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining the Required Lenders at any time. With respect to any matter
requiring the approval of the Required Lenders, it is understood that Voting
Participants shall have the voting rights specified in Section 8.07(f) as to
such matter.
“Resignation Effective Date” has the meaning specified in Section 7.06(a).
“Responsible Officer” means the chief executive officer, president, any senior
vice president, the chief financial officer or the treasurer of a Borrower or
any Subsidiary of a Borrower. Unless otherwise specified, all references herein
to a “Responsible Officer” shall refer to a Responsible Officer of Rayonier.
“Restricted Payment” means, with respect to a Person: (a) the declaration or
payment of any dividend or the making of any other distribution on the Capital
Stock of such Person, whether in cash, securities or other property (other than
dividends or distributions payable solely in Capital Stock of such Person), or
(b) the purchase, redemption, defeasance or other acquisition or retirement for
value (including any sinking fund or similar deposit) of any of the Capital
Stock of such Person




--------------------------------------------------------------------------------




(other than a purchase, redemption, defeasance or other acquisition to the
extent the consideration therefore is solely Capital Stock of such Persons).
“RFR” means Rayonier Forest Resources, L.P., a Delaware limited partnership.
“ROC” has the meaning set forth in the introductory paragraph.
“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc.
“Sale and Leaseback Transaction” of any Person (a “Transferor”) means any
arrangement whereby (a) property (the “Subject Property”) has been or is to be
disposed of by such Transferor to any other Person with the intention on the
part of such Transferor of taking back a lease of such Subject Property pursuant
to which the rental payments are calculated to amortize the purchase price of
such Subject Property substantially over the useful life of such Subject
Property, and (b) such Subject Property is in fact so leased by such Transferor
or an Affiliate of such Transferor.
“SEC” means the Securities and Exchange Commission.
“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by Rayonier or any of its
Subsidiaries pursuant to which any of Rayonier or any of its Subsidiaries may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate or any other
Person.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any of its ERISA Affiliates and no Person other than such Borrower and its ERISA
Affiliates, or (b) was so maintained and in respect of which any Borrower or any
of its ERISA Affiliates could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Specified Asset Sale Aggregate Caps” has the meaning specified in Section 5.03
(d)(iv).
“Specified Dissolution Aggregate Caps” has the meaning specified in Section
5.03(c)(vi).
“Stated Maturity” means when used with respect to any Debt, the date or dates
specified in the instrument governing such Debt as the fixed date or dates on
which each then remaining installment, sinking fund, serial maturity or other
required payments of principal, including payment at final maturity, in respect
of such Debt, or any installment of interest thereon, is due and payable.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding Capital Stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether, at the time, Capital Stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company, or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or




--------------------------------------------------------------------------------




controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date” means the earlier of (a) December 17, 2017, and (b) the date
of termination in whole of the Commitments pursuant to Section 2.05 or Section
6.01.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitment and the outstanding Advances of such Lender at such time.
“Trade Letter of Credit” means any letter of credit that is issued for the
benefit of a supplier of inventory or provider of a service related to for the
conduct of the business of any Borrower or any of its Subsidiaries (other than
any financial services) to such Borrower or any of its Subsidiaries to effect
payment for such inventory or service.
“TRS” has the meaning set forth in the introductory paragraph.
“Unused Commitment Fee” means, as of any date, a percentage per annum determined
by reference to the Corporate Credit Rating in effect on such date as set forth
below:
Corporate Credit Rating
S&P/Moody’s
Unused Commitment Fee
Level 1
BBB+ or Baa1 or above
0.150%
Level 2
Lower than Level 1 but at least BBB or Baa2
0.200%
Level 3
Lower than Level 2 but at least BBB- and Baa3
0.200%
Level 4
Lower than Level 3 but at least BB+ and Ba1
0.200%
Level 5
Lower than Level 4 (or Levels 1-4 otherwise not applicable)
0.450%



“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Voting Participant” has the meaning specified in Section 8.07(f).




--------------------------------------------------------------------------------




“Voting Participant Notification” has the meaning specified in Section 8.07(f).
“Voting Stock” means with respect to any Person, Capital Stock issued by a
corporation, or equivalent interests in any other Person, the holders of which
are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even though the right so to vote has been suspended by the happening of such a
contingency.
“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable law) is beneficially owned, directly or
indirectly, by such Person.
“Withdrawal Liability” has the meaning specified in Part 1 of Subtitle E of
Title IV of ERISA.
SECTION 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
SECTION 1.03.    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
SECTION 1.04.    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with United States generally accepted
accounting principles as in effect from time to time (“GAAP”). If Rayonier
notifies the Administrative Agent that any Borrower requests an amendment to any
provision hereof to eliminate the effect of any change in GAAP occurring after
the Closing Date (including if GAAP is replaced in its entirety by IFRS without
any action by any Borrower) or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrowers that the
Required Lenders request an amendment to any provision hereof for such purpose)
then, regardless of whether any such notice




--------------------------------------------------------------------------------




is given before or after such change in GAAP or in the application thereof
(including if GAAP is replaced in its entirety by IFRS without any action by any
Borrower), such provision shall be interpreted on the basis of GAAP as in effect
and applied immediately prior to the date that such change shall have become
effective, until such notice shall have been withdrawn or such provision amended
in accordance with the terms of this Agreement.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01.    The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to any Borrower from time to
time on any Business Day during the period from the Closing Date until the
Termination Date up to the full amount of such Lender’s Commitment hereunder;
provided that (i) the aggregate amount of such Advances made by such Lender at
any time outstanding for all Borrowers shall not exceed such Lender’s
Commitment, and (ii) the sum of the aggregate outstanding principal amount of
the Advances made by all Lenders shall not exceed at any time the aggregate
amount of the Commitments of the Lenders. Each Borrowing shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Advances of the same Type made on the same day by
the Lenders ratably according to their respective Commitments. The Borrowers may
borrow under this Section 2.01 subject to limitation set forth in this Section
2.01, prepay pursuant to Section 2.11 and reborrow under this Section 2.01;
provided, however, that there shall be no more than five (5) Borrowings during
the term of this Agreement.
SECTION 2.02.    Making the Advances.
(a)    The initial Borrowing under the Facility shall be made by TRS, in an
aggregate principal amount equal to $300,000,000, and the Advances to be made by
each Lender as part of such initial Borrowing shall be made on the Closing Date.
Not later than 12:00 Noon (New York time) at least 3 Business Days prior to the
anticipated Closing Date, the Borrower shall give the Administrative Agent
notice requesting such initial Borrowing on the Closing Date and specifying the
Type of Advances to be made (which, with respect to the initial Borrowing on the
Closing Date, shall be either Eurodollar Rate Advances or Alternate Base Rate
Advances), and if such Advances are to be Eurodollar Rate Advances, the initial
Interest Period for such Advances, which notice the Administrative Agent shall
promptly give to each Lender. Each Borrowing made after the Closing Date shall
be made on notice, given not later than (x) 12:00 Noon (New York City time) on
the third Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing to be comprised of Eurodollar Rate Advances, or (y) 12:00 Noon
(New York City time) on the Business Day of the proposed Borrowing in the case
of a Borrowing to be comprised of Alternate Base Rate Advances, by the
applicable Borrower to the Administrative Agent, which shall give to each Lender
prompt notice thereof. Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or telecopier or telex
in substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, (iv) remittance instructions, and (v)
in the case of a Borrowing consisting




--------------------------------------------------------------------------------




of Eurodollar Rate Advances, the initial Interest Period for each such Advance.
If no election as to Type of Advances comprising such Borrowing is specified in
any such Notice of Borrowing, then such Advances shall be Alternate Base Rate
Advances. If no Interest Period with respect to Eurodollar Rate Advances is
specified in any such Notice of Borrowing, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month duration.
(b)    At any time during the period from the Closing Date to but excluding the
Termination Date, a Borrower may, as set forth in this subsection (b) request
that the Administrative Agent provide a Quoted Rate for a proposed Borrowing of
Quoted Rate Advances. When a Borrower wishes to make such a request, it shall
give the Administrative Agent notice (a “Quoted Rate Request”) so as to be
received no later than 11:00 a.m. (New York time) four (4) Business Days prior
to the proposed date of a Borrowing of Quoted Rate Advances. Each Quoted Rate
Request shall be substantially in the form of Exhibit B-2 hereto and shall
specify (i) the proposed date of the Borrowing of such Quoted Rate Advances,
(ii) the aggregate amount of such Borrowing of Quoted Rate Advances, and (iii)
the duration of the Interest Period applicable thereto. If no Interest Period is
specified in any such Quoted Rate Request, then the applicable Borrower shall be
deemed to have requested an Interest Period having the minimum duration
specified in clause (v) of the definition of Interest Period. Upon receipt of a
Quoted Rate Request from a Borrower, the Administrative Agent shall (i) when
available on the same Business Day as such Quoted Rate Request is made by such
Borrower, provide such Borrower with a non-binding indicative Quoted Rate and
(ii) no later than 11:00 a.m. (New York City time) on the next Business Day
after receipt of a Quoted Rate Request (or such later date as the applicable
Borrower may specify in the Quoted Rate Request), notify the applicable Borrower
in writing of the proposed Quoted Rate (a “Quoted Rate Quote”) in substantially
the form attached hereto as Exhibit B-3, in each case for the Interest Period
applicable to the requested Quoted Rate Advances, and in the case of the Quoted
Rate Quote, the Administrative Agent shall provide copies to each Lender. The
applicable Borrower must decline or accept a proposed Quoted Rate quoted by the
Administrative Agent by notifying the Administrative Agent in writing (a “Quoted
Rate Acceptance”) not later than 12:00 Noon (New York City time) on the same
Business Day that it received the proposed Quoted Rate from the Administrative
Agent, and in the case of an acceptance, providing remittance instructions for
the Quoted Rate Advances for which the Quoted Rate has been given; provided that
if no written notification is received by such time, the applicable Borrower
shall be deemed to have declined the proposed Quoted Rate.Each Quoted Rate
Acceptance shall be substantially in the form of Exhibit B-4 hereto. An
acceptance of a Quoted Rate by the applicable Borrower shall be deemed to be a
notice of borrowing for Quoted Rate Advances (a “Notice of Quoted Rate
Borrowing”) to be made on the proposed date, and in the amount, for the proposed
Borrowing of Quoted Rate Advances specified in the Quoted Rate Request in
respect of which such Quoted Rate has been provided, with an Interest Period of
the duration specified in such Quoted Rate Request. If the applicable Borrower
accepts a proposed Quoted Rate for the requested Interest Period, then the
Administrative Agent shall confirm with the applicable Borrower in writing not
later than 1:00 p.m. on same Business Day that such Borrower accepts a proposed
Quoted Rate the agreed upon Quoted Rate, with copies of such confirmation to
each Lender. Once




--------------------------------------------------------------------------------




a proposed Quoted Rate has been accepted by the applicable Borrower and
confirmed as set forth herein, the Quoted Rate for the applicable Interest
Period in respect of the aggregate principal amount of the Borrowing of Quoted
Rate Advances specified in the Quoted Rate Request for which the Quoted Rate has
been provided will be locked in as of the Business Day that such Quoted Rate is
accepted by the applicable Borrower and confirmed, and each Lender shall be
obligated to make its ratable portion of the Quoted Rate Advances for which the
Borrower has accepted the Quoted Rate.
(c)    Each Lender shall on the Closing Date with respect to the initial
Borrowing and on the date of any other Borrowing, before 12:00 Noon (New York
City time), in the case of a Borrowing to be comprised of Eurodollar Rate
Advances, and before 2:00 p.m. (New York City time), in the case of a Borrowing
to be comprised of Alternate Base Rate Advances or Quoted Rate Advances, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Section 3.02, the Administrative Agent will make such funds available to the
applicable Borrower in the manner specified by the applicable Borrower in the
Notice of Borrowing or Notice of Quoted Rate Advance Borrowing, as the case may
be.
(d)    Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurodollar Rate Advances for any Borrowing if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.09 or Section 2.13, and (ii) the Eurodollar Rate Advances and
Quoted Rate Advances may not be outstanding as part of more than ten separate
Interest Periods, with no more than five pertaining to Borrowings of Quoted Rate
Advances.
(e)    Each Notice of Borrowing and Notice of Quoted Rate Advance Borrowing
shall be irrevocable and binding on the applicable Borrower.
(f)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
SECTION 2.03.    [Reserved].
SECTION 2.04.    Fees.
(a)    Unused Commitment Fee. The Borrowers agree, jointly and severally,
subject to Section 2.22(a)(iii) of this Agreement, to pay to the Administrative
Agent for the ratable account of each Lender an Unused Commitment Fee on the
daily average amount by which the Commitment of such Lender exceeds the
outstanding principal balance of Advances made by such Lender from the Closing
Date until the Termination Date at a rate per annum in effect from time to time
as set forth in the definition of “Unused Commitment




--------------------------------------------------------------------------------




Fee” in Section 1.01, payable in arrears quarterly on the last Business Day of
each March, June, September and December, commencing on December 31, 2012, and
on the Termination Date. All Unused Commitment Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(b)    Administrative Agent’s Fees. The Borrowers agree, jointly and severally,
to pay to the Administrative Agent for its own account such fees as may from
time to time be agreed between Rayonier and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for the benefit of the parties
entitled thereto. Fees paid shall not be refundable under any circumstances.
SECTION 2.05.    Termination or Reduction of the Commitments. Rayonier shall
have the right, upon at least three Business Days’ notice to the Administrative
Agent, to terminate in whole or permanently reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof.
SECTION 2.06.    Repayment of Advances. The applicable Borrower shall repay to
the Administrative Agent for the ratable account of the Lenders on the Maturity
Date the aggregate principal amount of the Advances made to such Borrower that
are then outstanding.
SECTION 2.07.    Interest on Advances.
(a)    Scheduled Interest. The applicable Borrower shall pay interest on the
unpaid principal amount of each Advance owing to each Lender from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:
(i)    Alternate Base Rate Advances. During such periods as such Advance is an
Alternate Base Rate Advance, a rate per annum equal at all times to the sum of
(y) the Alternate Base Rate in effect from time to time plus (z) the Applicable
Margin in effect from time to time, payable in arrears quarterly on the last
Business Day of each March, June, September and December during such periods.
(ii)    Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (y) the Eurodollar Rate for such
Interest Period for such Advance plus (z) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.




--------------------------------------------------------------------------------




(iii)    Quoted Rate Advances. During such periods as such Advance is a Quoted
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Quoted Rate Advance to the Quoted Rate for such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Quoted Rate Advance shall be Converted or paid in
full.
(b)    Default Interest. At any time during which any Borrower shall fail (i) to
pay any principal of any Advance, any interest on any Advance or make any other
payment in connection with this Agreement or any other Loan Document when the
same becomes due and payable, or (ii) to perform or observe any term, covenant
or agreement contained in Section 5.04, the Administrative Agent may, and upon
the request of the Required Lenders shall, require the Borrowers to pay interest
(“Default Interest”) on (A) the unpaid principal amount of each Advance owing to
each Lender by such Borrower, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above, and (B) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on Alternate Base Rate Advances pursuant to
clause (a)(i) above, provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Administrative Agent.
SECTION 2.08.    Computation of Interest.
(a)    The Alternate Base Rate interest, when calculated based upon the Prime
Rate, shall be calculated on the basis of a 365/366 day year and all other
interest shall be calculated on the basis of a 360-day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify Rayonier
and the Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on an Advance resulting from a change in the Alternate Base Rate
or the Eurodollar Rate shall become effective as of the opening of business on
the day on which such change becomes effective. The Administrative Agent shall,
as soon as practicable, notify Rayonier and the Lenders of the effective date
and the amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.
SECTION 2.09.    Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:




--------------------------------------------------------------------------------




(a)    the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period, or
(b)    the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as certified by such Lenders) of making or maintaining its affected Advances
during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to
Rayonier and the Lenders as soon as practicable thereafter (which notice shall
include supporting calculations in reasonable detail). If such notice is given,
(i) any Eurodollar Rate Advance requested to be made on the first day of such
Interest Period shall be made as Alternate Base Rate Advances, (ii) any Advances
that were to have been Converted on the first day of such Interest Period to
Eurodollar Rate Advances shall be continued as Alternate Base Rate Advances, and
(iii) any outstanding Eurodollar Rate Advances shall be Converted, on the first
day of such Interest Period, to Alternate Base Rate Advances. Until such notice
has been withdrawn by the Administrative Agent, no further Eurodollar Rate
Advances shall be made or continued as such, nor shall any Borrower have the
right to Convert Alternate Base Rate Advances to Eurodollar Rate Advances.
SECTION 2.10.    Conversion of Advances.
(a)    Optional Conversion.
(i)    Any Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.09 and 2.13, Convert all Advances of one Type owed by
such Borrower and comprising the same Borrowing into Advances of another Type;
provided, however, that (i) (x) any Conversion of Eurodollar Rate Advances into
Alternate Base Rate Advances or Quoted Rate Advances or (y) any Conversion of
Quoted Rate Advances into Eurodollar Rate Advances or Alternate Base Rate
Advances, shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances or Quoted Rate Advances, as the case may be, (ii) any
Conversion of Alternate Base Rate Advances into Quoted Rate Advances or
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified for Borrowings in Section 2.01, (iii) no Conversion of any Advances
shall result in more separate Borrowings than permitted under Section 2.02(d),
and (iv) prior to any Conversion by a Borrower of Advances comprising the same
Borrowing into Quoted Rate Advances, a Quoted Rate for the Advances to be
Converted into Quoted Rate Advances shall have been accepted by such Borrower
and confirmed by the Administrative Agent in accordance with
Section 2.10(a)(ii). Each such notice of a Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Advances to be Converted, and (iii) if such Conversion is into Eurodollar Rate
Advances or Quoted Rate Advances, the duration of the initial




--------------------------------------------------------------------------------




Interest Period for each such Advance. Each notice of Conversion, which in the
case of a Conversion of Advances to Quoted Rate Advances shall not be deemed to
have been provided until acceptance and confirmation of a Quoted Rate has
occurred in accordance with Section 2.10(a)(ii), shall be irrevocable and
binding on such Borrower.
(ii)    If a Borrower wishes to Convert Advances into Quoted Rate Advances, the
Borrower shall give the Administrative Agent notice (a “Quoted Rate Conversion
Request”) so as to be received no later than 11:00 a.m. (New York time) four (4)
Business Days prior to the date of the proposed Conversion which shall specify
(i) the proposed date of such Conversion, (ii) the Advances to be Converted, and
(iii) the duration of the initial Interest Period for each such Quoted Rate
Advance. Upon receipt of a Quoted Rate Conversion Requestfrom a Borrower, the
Administrative Agent shall (i) when available on the same Business Day as such
Quoted Rate Conversion Request is made, provide such Borrower with a non-binding
indicative Quoted Rate and (ii) no later than 11:00 a.m. (New York City time) on
the next Business Day after receipt of a Quoted Rate Request (or such later date
as the applicable Borrower may specify in the Quoted Rate Request), notify the
applicable Borrower of the proposed Quoted Rate, in each case for the Interest
Period applicable to the requested Conversion to Quoted Rate Advances, and
provide copies of such notice to each Lender. The applicable Borrower must
decline or accept a proposed Quoted Rate quoted by the Administrative Agent by
notifying the Administrative Agent in writing not later than 12:00 Noon (New
York City time) on the same Business Day that it received the proposed Quoted
Rate from the Administrative Agent; provided that if no written notification is
received by such time, the applicable Borrower shall be deemed to have declined
the proposed Quoted Rate. An acceptance of a Quoted Rate by the applicable
Borrower shall be deemed to be a notice of conversion of the Advances specified
in the Quoted Rate Request for Conversion into Quoted Rate Advances, on the date
and for an initial Interest Period, in each case, as specified in the Quoted
Rate Conversion Request. If the applicable Borrower accepts a proposed Quoted
Rate for the requested Interest Period, then the Administrative Agent shall
confirm with the applicable Borrower in writing not later than 1:00 p.m. on same
Business Day that such Borrower accepted a proposed Quoted Rate the agreed upon
Quoted Rate, with copies of such confirmation to each Lender. Once a proposed
Quoted Rate has been accepted by the applicable Borrower and confirmed as set
forth herein, the Quoted Rate for the applicable Interest Period in respect of
the Advances to be Converted to Quoted Rate Advances as specified in the Quoted
Rate Request for Conversion will be locked in as of the Business Day that such
Quoted Rate is accepted by the applicable Borrower and confirmed.
(b)    Mandatory Conversion. (i) On the date on which the aggregate unpaid
principal amount of Eurodollar Rate Advances and/or Quoted Rate Advances
comprising any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $5,000,000, such Advances shall automatically Convert
into Alternate Base Rate Advances,




--------------------------------------------------------------------------------




and (ii) upon the occurrence and during the continuance of any Event of Default,
(x) each Eurodollar Rate Advance and each Quoted Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into an Alternate Base Rate Advance, and (y) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances and
Quoted Rate Advances shall be suspended.
SECTION 2.11.    Prepayments of Advances. Any Borrower may, upon notice to the
Administrative Agent no later than 11:00 a.m. (New York City time) on the
Business Day of the proposed date of the prepayment in the case of Alternate
Base Rate Advances and on the third Business Day prior to the proposed date of
the prepayment in the case of Eurodollar Rate Advances or Quoted Rate Advances,
in each case stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances owed by such Borrower comprising
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $5,000,000 or an integral multiple of $1,000,000
in excess thereof, and (y) in the event of any such prepayment of a Eurodollar
Rate Advance, such Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 2.23.
SECTION 2.12.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);
(ii)    subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Advance made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.15 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Advances
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Rate
Advance or of maintaining its obligation to make any such Advance, or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender,
the Borrowers will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender, as the case may be, for such
additional costs incurred or reduction suffered.




--------------------------------------------------------------------------------




(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return in any material respect on
such Lender’s capital or liquidity or on the capital or liquidity of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Advances made by a Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity requirements), then from time to time the Borrowers will pay to such
Lender, jointly and severally, as the case may be, such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in clause (a) or (b) of this Section
2.12 and delivered to Rayonier, shall be conclusive absent manifest error. The
Borrowers shall pay such Lender, jointly and severally, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Borrower shall be
required to compensate a Lender pursuant to this Section 2.12 for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender notifies Rayonier of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
SECTION 2.13.    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to fund or maintain Eurodollar Rate Advances hereunder, (i) the obligation of
the Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall
be suspended until the Administrative Agent shall notify Rayonier and the
Lenders that the circumstances causing such suspension no longer exist, and (ii)
each Borrower shall forthwith prepay in full all Eurodollar Rate Advances of
such Borrower then outstanding, together with interest accrued thereon, unless
such Borrower, within five (5) Business Days of notice from the Administrative
Agent, Converts all Eurodollar Rate Advances of such Borrower then outstanding
into Alternate Base Rate Advances in accordance with Section 2.10.
SECTION 2.14.    Payments.




--------------------------------------------------------------------------------




(a)    The Borrowers shall make each payment hereunder, irrespective of any
right of counterclaim or set-off, not later than 12:00 Noon (New York City time)
on the day when due in Dollars to the Administrative Agent at the Administrative
Agent’s Account in same day funds. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or Unused Commitment Fees ratably (other than amounts
payable pursuant to Section 2.12, 2.15, 2.20(b) and 2.23) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Assumption, the Administrative Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignor and the Lender assignee thereunder in accordance
with such Assignment and Assumption, on a pro rata basis and subject to all
appropriate adjustments in such payments for periods prior to such effective
date.
(b)    Except as otherwise provided herein, whenever any payment hereunder or
under the Notes shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or Unused Commitment Fee, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Advances or Quoted Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
SECTION 2.15.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.15) the Administrative Agent and
each Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable Borrower
shall make such deductions, and (iii) the applicable Borrower shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of paragraph (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Borrowers. The applicable Borrower shall indemnify
the Administrative Agent and each Lender, within ten (10) days after demand




--------------------------------------------------------------------------------




therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.15) paid by the Administrative Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to Rayonier by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to Rayonier (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by Rayonier, the applicable Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by Rayonier, the applicable
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Rayonier, the
applicable Borrower or the Administrative Agent as will enable Rayonier, the
applicable Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to Rayonier and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Rayonier, the applicable Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,




--------------------------------------------------------------------------------




(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code, and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the applicable Borrower to determine the withholding or
deduction required to be made.
(f)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which any Borrower has paid additional amounts pursuant to this
Section 2.15, it shall pay to such Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Borrower under this Section 2.15 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrowers, upon the request of the
Administrative Agent or such Lender, agree to repay the amount paid over to the
applicable Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
or in the event the Administrative Agent, such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
any Borrower or any other Person.
SECTION 2.16.    Sharing of Payments, Etc. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Advances or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Advances and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and




--------------------------------------------------------------------------------




(ii)    the provisions of this paragraph shall not be construed to apply to (x)
any payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to a Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
Each Borrower hereby consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Borrower in the amount
of such participation
SECTION 2.17.    Evidence of Debt.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Advance owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder in respect of Advances. Each Borrower agrees that upon notice
by any Lender to any Borrower (with a copy of such notice to the Administrative
Agent) to the effect that a Note is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the Advances owing to, or to be made by, such Lender, such Borrower shall
promptly execute and deliver to such Lender a Note payable to the order of such
Lender in a principal amount up to the Commitment of such Lender.
(b)    The Register maintained by the Administrative Agent pursuant to Section
8.07(c) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the applicable Borrower thereof, the
Type of Advances comprising such Borrowing and, if appropriate, the Interest
Period applicable thereto, (ii) the terms of each Assignment and Assumption
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder, and (iv) the amount of any sum received by the Administrative Agent
from each Borrower hereunder and each Lender’s share thereof.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
any Borrower under this Agreement.




--------------------------------------------------------------------------------




SECTION 2.18.    Use of Proceeds. The proceeds of the Advances shall be
available (and each Borrower agrees that it shall use such proceeds) for (a) in
the case of the initial Advance of $300,000,000 on the Closing Date, the
refinancing of Debt under the Existing Revolving Credit Agreement that was drawn
to repay all amounts outstanding under Rayonier’s Senior Exchangeable Notes due
2012 and to pay fees and expenses related thereto, and (b) with respect to all
other Advances, ongoing working capital needs and general corporate purposes of
the applicable Borrower and its Subsidiaries (including, without limitation,
acquisitions, repayment of Debt and repurchase of Capital Stock).
SECTION 2.19.    [Intentionally Omitted].
SECTION 2.20.    Mitigation    Obligations; Replacement of Lenders.     
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires any Borrower to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.15, then such Lender shall (at the request of such
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or Section 2.15, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The applicable Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.12, or if any Borrower is required to pay additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.15 and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.20(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the applicable Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 8.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    the applicable Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 8.07;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.23 from the assignee (to the extent of
such




--------------------------------------------------------------------------------




outstanding principal and accrued interest and fees) or the applicable Borrower
(in the case of all other amounts));
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Borrower to require such assignment and
delegation cease to apply.
SECTION 2.21.    [Reserved].
SECTION 2.22.    Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.05 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as Rayonier may request (so long as no Default or Event
of Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and Rayonier, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Advances under this Agreement; fourth, to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event




--------------------------------------------------------------------------------




of Default exists, to the payment of any amounts owing to any Borrower as a
result of any judgment of a court of competent jurisdiction obtained by such
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Advances in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Advances were made at a time when the conditions set forth
in Section 3.02 were satisfied or waived, such payment shall be applied solely
to pay the Advances of all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of such Defaulting Lender until
such time as all Advances are held by the Lenders pro rata in accordance with
the Commitments under the Facility. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 2.22(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any
Unused Commitment Fee payable under Section 2.04(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrowers and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Advances
to be held pro rata by the Lenders in accordance with the Commitments under the
Facility, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of any Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.
(c)    Termination of Defaulting Lender. The Borrowers may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than five (5) Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.22(a)(ii) will apply to all amounts thereafter paid by the Borrowers
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and




--------------------------------------------------------------------------------




(ii) such termination shall not be deemed to be a waiver or release of any claim
any Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.
SECTION 2.23.    Breakage. The Borrowers shall, jointly and severally, indemnify
each Lender against any loss or expense that such Lender may sustain or incur as
a consequence of any event, other than a default by such Lender in the
performance of its obligations hereunder (but including, for the avoidance of
doubt, any loss or expense incurred as result of an assignment and delegation by
a Lender under Section 2.20(b) of this Agreement), which results in (a) such
Lender receiving or being deemed to receive any amount on account of the
principal of any Eurodollar Rate Advance or Quoted Rate Advance prior to the end
of the Interest Period in effect therefor, (b) the conversion of any Eurodollar
Rate Advance or Quoted Rate Advance to an Alternate Base Rate Advance, or the
conversion of the Interest Period with respect to any Eurodollar Rate Advance or
Quoted Rate Advance, in each case other than on the last day of the Interest
Period in effect therefor, or (c) any Eurodollar Rate Advance or Quoted Rate
Advance to be made by such Lender (including any Eurodollar Rate Advance or
Quoted Rate Advance to be made pursuant to a conversion or continuation under
Section 2.10) not being made after notice of such Advance shall have been given
by any Borrower hereunder (which indemnified amount shall include, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date) (any of these events
being called a “Breakage Event”). In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Rate Advance or
Quoted Rate Advance that is the subject of such Breakage Event for the period
from the date of such Breakage Event to the last day of the Interest Period in
effect (or that would have been in effect) for such Advance over (ii) the amount
of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period. A
certificate of any Lender setting forth any amount or amounts which such Lender
is entitled to receive pursuant to this Section 2.23 shall be delivered to
Rayonier and shall be conclusive absent manifest error.
SECTION 2.24.    Administrative Agent’s Clawback. (a) Funding by Lenders;
Presumption by Administrative Agent. Unless the Administrative Agent shall have
received notice from a Lender (x) in the case of Alternate Base Rate Advances,
one (1) hour prior to the proposed time of such Borrowing, and (y) otherwise,
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the applicable Borrowers a corresponding amount.
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the Borrowers jointly and
severally, and the applicable Lenders severally, agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of




--------------------------------------------------------------------------------




a payment to be made by a Borrower, the interest rate at such time applicable to
Advances comprising such Borrowing. If a Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, then
the Administrative Agent shall promptly remit to the applicable Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Advance included in such
Borrowing. Any such payment by a Borrower shall be without prejudice to any
claim any Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from Rayonier prior to the date
on which any payment is due to the Administrative Agent for the account of the
Lenders hereunder that the applicable Borrower will not make such payment, the
Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
ARTICLE III    
CONDITIONS PRECEDENT
SECTION 3.01.    Conditions Precedent to Closing Date. This Agreement shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 8.01):
(a)    Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be satisfactory to the Administrative
Agent (and to the extent specified below, to each Lender) in form and substance:
(i)    Executed Counterparts. From each party hereto either (A) multiple
counterparts of this Agreement, signed on behalf of such party, or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement;
(ii)    Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request, certified as of the
Closing Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary of each Borrower relating to (A) the organization, existence
and good standing of such Borrower, (B) the authorization of the execution,
delivery and




--------------------------------------------------------------------------------




performance by such Borrower of the applicable Loan Documents and of the
borrowings hereunder by such Borrower, (C) certificates as to the incumbency and
signature of each individual signing this Agreement and/or any other Loan
Document or other agreement or document contemplated hereby on behalf of the
applicable Borrower, and (D) the absence of any pending proceeding for the
dissolution or liquidation of such Borrower or threatening the existence of such
Borrower;
(iii)    Guarantee. The Administrative Agent shall have received the Guarantee
Agreement substantially in the form of Exhibit C hereto and executed by duly
authorized officers of Rayonier, ROC and TRS, respectively;
(iv)    Certificate as to Absence of Material Adverse Effect. A certificate
signed by the chief executive officer, chief financial officer or a senior vice
president of each Borrower certifying that there has been no event or
circumstance since December 31, 2011 that, individually or in the aggregate, has
had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; and
(v)    Other Documents. Such other documents as the Administrative Agent or any
Lender (acting through the Administrative Agent) may reasonably request.
(b)    Representations and Warranties. Each of the representations and
warranties made by each Borrower in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except to the extent applicable to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date and except to the extent such
representations and warranties are qualified by materiality, in which case such
representations and warranties shall be true and correct as of such date).
(c)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date.
(d)    Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (i) Rayonier’s Vice President and General Counsel, and (ii)
Alston & Bird LLP, special counsel for the Borrowers, in each case (A) dated the
Closing Date, (B) addressed to Administrative Agent and the Lenders, (C)
covering such matters relating to this Agreement and the other Loan Documents,
and the transactions contemplated herein and therein, as the Administrative
Agent shall reasonably require, and (D) in form and substance, substantively
consistent with the legal opinions delivered by such Persons in connection with
the Existing Revolving Credit Agreement or otherwise reasonably satisfactory to
the Administrative Agent.
(e)    Closing Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, a closing certificate of each Borrower
substantially in the form of Exhibit D hereto, dated as of the Closing Date.




--------------------------------------------------------------------------------




(f)    Solvency Certificate. The Administrative Agent shall have received, with
a counterpart for each Lender, a solvency certificate of Rayonier substantially
in the form of Exhibit F hereto, dated as of the Closing Date.
(g)    “Know Your Customer” Information. At least five (5) Business Days prior
to the Closing Date, the Administrative Agent shall have received documentation
and other information requested in writing by the Administrative Agent at least
five (5) Business Days prior to the Closing Date that is required by bank
regulatory authorities under applicable “know your customer” and Anti-Money
Laundering rules and regulations, including, without limitation, the USA PATRIOT
Act. Such documentation shall include, without limitation, evidence satisfactory
to the Administrative Agent of (y) the listing of Capital Stock of Rayonier on
the New York Stock Exchange, and (z) Rayonier’s direct or indirect ownership of
all of the outstanding Capital Stock of ROC and TRS;
(h)    Fees and Expenses. The Administrative Agent shall have received the fees
to be received on the Closing Date separately agreed to between the
Administrative Agent and Rayonier and shall have received reimbursement of all
reasonable costs and expenses (including reasonable fees and expenses of counsel
to the Administrative Agent) for which reasonably detailed invoices have been
provided to Rayonier at least one (1) Business Day prior to the Closing Date.
(i)    Farm Credit Equities. TRS shall have purchased the Farm Credit Equities
described on Schedule 3.01(i).
(j)    Existing Subsidiary Debt. The execution, delivery of, and the performance
of this Agreement by each Borrower are permitted under the terms of the Existing
Subsidiary Debt.
(k)    Officer’s Certificate. The Administrative Agent shall have received from
a financial officer of Rayonier, an officer’s certificate to the effect that the
execution, delivery and performance of this Agreement and the other Loan
Documents by each Borrower, and the incurrence of the indebtedness and other
obligations under the Facility will not conflict with, result in a breach of or
constitute a default under, or give rise to a right of, or result in, any
cancellation or acceleration under, any indenture, credit or loan agreement or
other material documents or instruments, or to the actual knowledge of such
financial officer, any other documents or instruments, to which any Borrower or
any of their respective Subsidiaries is party.
(l)    Additional Matters. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory in form and substance to the Administrative Agent,
and the Administrative Agent shall have received such other documents,
instruments and legal opinions in respect of any aspect or consequence of the
transactions contemplated hereby or thereby as it shall reasonably request.




--------------------------------------------------------------------------------




SECTION 3.02.    Conditions Precedent to Each Loan Event. The agreement of each
Lender to make any Advance on the occasion of each Borrowing (the making of any
such Advance, a “Loan Event”) is subject to the satisfaction of the following
conditions precedent:
(a)    Notice of Borrowing. In the case of Advances made pursuant to Section
2.01, the Administrative Agent shall have received a Notice of Borrowing in
compliance with the terms hereof.
(b)    Representations and Warranties.    Each of the representations and
warranties made by each Borrower in or pursuant to the Loan Documents (except
for the representations and warranties specified in Section 4.01(e), (f) and
(g)(i)) shall be true and correct in all material respects on and as of such
date as if made on and as of such date (both before and after giving effect to
such Loan Event).
(c)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to such Loan Event requested to
be made on such date.
(d)    Farm Credit Equities. In the case of an Advance in favor of Rayonier or
ROC, such Borrower shall have purchased Farm Credit Equities in the amount
requested by the Farm Credit Lenders party to this Agreement at such time,
consistent with Section 5.01(l).
Each Loan Event shall constitute a representation and warranty by each Borrower
as of the date of such Loan Event that the conditions contained in this Section
3.02 have been satisfied.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
SECTION 4.01.    Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:
(a)    Organization. Each Loan Party (i) is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) has all requisite power and authority, and the
legal right to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged except to
the extent that the failure to have such power and authority and the legal right
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, and (iii) is duly qualified to conduct business, and is in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Power and Authority. The execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party are within such Loan Party’s




--------------------------------------------------------------------------------




requisite powers, have been duly authorized by all requisite action, including
member or partnership action and do not contravene (i) such Loan Party’s
certificate or articles of incorporation, formation or organization, the
operating agreement, the partnership agreement, the by-laws or other similar
organizational agreement, as applicable, or (ii) law or any material contractual
restriction binding on or affecting such Loan Party or, to the actual knowledge
of a Responsible Officer of such Loan Party, any other contractual restriction
binding on or affecting such Loan Party.
(c)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority, regulatory body or
any other third party is required for the due execution, delivery and
performance by any Loan Party of the Loan Documents to which it is a party.
(d)    Enforceability. This Agreement and any other Loan Document have been, and
each of the Notes and other Loan Documents to be delivered by any Loan Party
when delivered hereunder will have been, duly executed and delivered by the
applicable Loan Party. This Agreement and any other Loan Document are, and each
of the Notes when delivered hereunder will be, the legal, valid and binding
obligation of the applicable Loan Party enforceable against such Loan Party in
accordance with their respective terms; provided that the enforceability hereof
and thereof is subject in each case to general principles of equity and to
bankruptcy, insolvency and similar laws affecting the enforcement of creditors’
rights generally.
(e)    Financial Statements. The Consolidated balance sheet of Rayonier and its
Subsidiaries as at December 31, 2011, and the related Consolidated statements of
income and cash flows of Rayonier and its Subsidiaries for the fiscal year then
ended, accompanied by an opinion of Deloitte & Touche LLP, independent public
accountants, and duly certified by a Responsible Officer of Rayonier, fairly
present, in all material respects, the Consolidated financial condition of
Rayonier and its Subsidiaries as at such dates and the Consolidated results of
the operations of Rayonier and its Subsidiaries for the fiscal year then ended,
all in accordance with GAAP consistently applied.
(f)    No Material Adverse Change. Since December 31, 2011, there has been no
Material Adverse Change.
(g)    Litigation. There is no pending or, to the knowledge of any Responsible
Officer threatened in writing, action or proceeding, including, without
limitation, any Environmental Action, affecting such Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect (other than as set forth
in Schedule 4.01(g) (the “Disclosed Litigation”)), and since the date Schedule
4.01(g) was prepared there has been no material adverse change in the status, or
financial effect on such Borrower or any of its Subsidiaries, of the Disclosed
Litigation from that described in Schedule 4.01(g) or (ii) purports to affect
the legality, validity or enforceability of this Agreement, any Note or the
other Loan Documents.




--------------------------------------------------------------------------------




(h)    No Violation; Compliance with Laws. No Loan Party or Subsidiary of any
Loan Party is in violation of any law, rule or regulation (including any zoning,
building, Environmental Laws, ordinance, code or approval or any building
permit) or any restrictions of record or agreements affecting such material
properties or assets, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where any such
violation or default could reasonably be expected to result in a Material
Adverse Effect.
(i)    Accuracy of Information. No written information, report, financial
statement, exhibit or schedule furnished by or on behalf of any Borrower or any
of its Subsidiaries to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or any other Loan Document or included herein
or delivered pursuant hereto, when taken as a whole, contained or contains any
material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading. For purposes of this
subsection, such information, report, financial statement, exhibit or schedule
shall not include projections and information of a general economic or general
industry nature.
(j)    Federal Reserve Regulations.
(i)    No Borrower nor any of the Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of buying or carrying margin stock (as defined in Regulation U of the FRB).
(ii)    No part of the proceeds of any Advance will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the FRB, including Regulation T, U or X.
(k)    Taxes. Each Borrower and each of its Subsidiaries has timely filed or
caused to be filed all federal and, to the extent the failure to timely file
such return could reasonably be expected to result in a Material Adverse Effect,
other tax returns which are required to be filed and has paid or caused to be
paid all taxes (including interest and penalties) shown to be due and payable on
said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any tax, fee or other charge the failure
to pay which could not reasonably be expected to have a Material Adverse Effect
or the amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the applicable Borrower or such
Subsidiary, as the case may be); and no tax Lien has been filed, and, to the
knowledge of each Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge, other than any such Lien or claim which could not
reasonably be expected to have a Material Adverse Effect.




--------------------------------------------------------------------------------




(l)    Environmental Matters.
(i)    Except as set forth in Schedule 4.01(l)(i), the operations and properties
of each Borrower and each of its Subsidiaries comply with all Environmental
Laws, all Environmental Permits have been obtained and are in effect for the
operations and properties of such Borrower and each of its Subsidiaries, and
such Borrower and each of its Subsidiaries are in compliance with all such
Environmental Permits, except where the failure to comply with any such
Environmental Laws or the failure to obtain or maintain in effect any such
Environmental Permits, in either case, would not reasonably be expected to have
a Material Adverse Effect.
(ii)    Except as set forth in Rayonier’s Form 10-K for 2011 and on Schedule
4.01(l)(ii), to the knowledge of the applicable Borrower, there are no
circumstances that are reasonably likely to form the basis of an Environmental
Action against such Borrower or any of its Subsidiaries that has, or could be
reasonably likely to have, a Material Adverse Effect.
(iii)    Except as set forth in Rayonier’s Form 10-K for 2011 and on Schedule
4.01(l)(iii), there has been no Release of Hazardous Materials at any real
property currently owned or operated by such Borrower or any of its
Subsidiaries, or, during the period of its ownership or operation thereof, on
any real property formerly owned or operated by such Borrower or any of its
Subsidiaries that has, or could reasonably be likely to have, a Material Adverse
Effect; and neither such Borrower nor any of its Subsidiaries is conducting or
funding any investigation, remediation, cleanup, or corrective or remedial
action relating to any Release of Hazardous Materials that has had, or could
reasonably be likely to have, a Material Adverse Effect.
(m)    CERCLA. Except as set forth in Schedule 4.01(m), none of the properties
currently or formerly owned or operated by any Borrower or any of its
Subsidiaries is listed or, to the knowledge of any Borrower, proposed for
listing on the National Properties List under CERCLA (the “NPL”) or on the
Comprehensive Environmental Response, Compensation and Liability Information
System maintained by the U.S. Environmental Protection Agency (“CERCLIS”) or any
analogous state list where such listing or proposed listing has had, or could
reasonably be likely to have, a Material Adverse Effect.
(n)    Transportation of Hazardous Materials.    Except as set forth in Schedule
4.01(n), to the knowledge of any Borrower, neither any Borrower nor any of its
Subsidiaries has transported or arranged for the transportation of any Hazardous
Materials to any location that is listed or proposed for listing on the NPL or
on the CERCLIS, which could reasonably be likely to lead to claims against any
Borrower or any of its Subsidiaries for any remedial work, damage to natural
resources or personal injury that has had, or could reasonably be likely to
have, a Material Adverse Effect.
(o)    ERISA. Except as would not reasonably be expected individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is




--------------------------------------------------------------------------------




reasonably expected to occur with respect to any Plan, (ii) neither any Borrower
nor any of its ERISA Affiliates has incurred or is reasonably expected to incur
any Withdrawal Liability to any Multiemployer Plan, (iii) neither any Borrower
nor any of its ERISA Affiliates has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), insolvent (within the meaning of Section 4245
of ERISA), has been terminated, within the meaning of Title IV of ERISA, or has
been determined to be in “endangered” or “critical” status within the meaning of
Section 432 of the Code or Section 305 of ERISA and no such Multiemployer Plan
is reasonably expected to be in reorganization, insolvent or to be terminated,
within the meaning of Title IV of ERISA or in endangered or critical status,
(iv) except as set forth in Schedule 4.01(o), as of the date indicated on
Schedule 4.01(o) neither any Borrower nor any of its Subsidiaries have material
liability with respect to “accumulated post-retirement benefit obligations”
within the meaning of Statement of Financial Accounting Standards No. 106, and
(v) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and, if requested, furnished to the Administrative Agent
pursuant to Section 5.01(k)(ix) hereof, is complete and accurate in all material
respects and fairly presents the funding status of such Plan, and since the date
of such Schedule B there has been no material adverse change in such funding
status.
(p)    Investment Company Act. None of the Borrowers or any of their respective
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.
(q)    NYSE Listing; REIT Status. The common stock of Rayonier is listed on the
New York Stock Exchange (or on another nationally recognized securities
exchange), there is no proceeding pending to delist such common stock from such
exchange, and Rayonier is in good standing on such exchange. Rayonier is
qualified as a REIT under Section 856 of the Code and is in material compliance
with all other provisions of the Code applicable to Rayonier as a REIT.
(r)    Sanction Persons. No Borrower or Subsidiary of any Borrower, nor to the
knowledge of any Responsible Officer, any director, officer, agent, employee or
Affiliate of any Borrower or any Subsidiary of any Borrower is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and no Borrower will make use, whether
directly or indirectly, of the proceeds of the Advances or otherwise make
available such proceeds to any Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.




--------------------------------------------------------------------------------




ARTICLE V    

COVENANTS OF THE BORROWERS
SECTION 5.01.    Affirmative Covenants. Each Borrower hereby agrees that for so
long as any of the Commitments remains in effect, any Advance remains
outstanding and unpaid, or any obligation of any Borrower is owing to any Lender
or the Administrative Agent hereunder or under any other Loan Document (other
than contingent obligations, which pursuant to Section 8.04(f), shall survive
the payment in full of all other amounts referred to in such Section 8.04(f)),
each Borrower shall:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply in all material respects, with all material applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with (i) ERISA, and (ii) Environmental Laws to the extent, and
subject to the qualifications, set forth in Section 5.01(d).
(b)    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all federal and other material taxes, assessments and governmental charges or
levies imposed upon it or upon its property, and (ii) all lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that no
Borrower nor any of its Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP are being maintained on the books of the applicable Borrower or such
Subsidiary.
(c)    Payment of Obligations. Pay, discharge or otherwise satisfy, and cause
each of its Subsidiaries to pay, discharge or otherwise satisfy, at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, or in the case of any trade payable before such
trade payable becomes Debt, except where the amount or validity thereof is
currently being contested in good faith and by appropriate proceedings and as to
which appropriate reserves, if any, to the extent required in accordance with
GAAP, are being maintained.
(d)    Compliance with Environmental Laws. (i) Comply and cause each of its
Subsidiaries to comply with all Environmental Laws and Environmental Permits
applicable to the conduct of the business of such Borrower or any of its
Subsidiaries or necessary for their operations and properties, and (ii) obtain
and renew, and cause each of its Subsidiaries to obtain and renew, all
Environmental Permits applicable to the conduct of the business of the
applicable Borrower or any of its Subsidiaries or necessary for their operations
and properties; except, (x) with respect to clauses (i) and (ii) above, to the
extent that any such Environmental Law or the terms of any Environmental Permit
are being contested in good faith and by proper proceedings and as to which
appropriate reserves, if any, to the extent required in accordance with GAAP,
are being maintained or (y) with respect to clause (i) above, if the failure to
comply with any such Environmental Law or Environmental Permit,




--------------------------------------------------------------------------------




or with respect to clause (ii) above, if the failure to obtain or renew any such
Environmental Permit, would not reasonably be expected to have a Material
Adverse Effect.
(e)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance (including self-insurance, in amounts consistent with
industry practice and custom) with responsible insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the applicable Borrower or such Subsidiary operates.
(f)    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that any Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.03(c), and provided, further that no
Borrower nor any of its Subsidiaries shall be required to preserve any right or
franchise or the corporate existence of any Subsidiary of such Borrower (other
than as a result of any merger or consolidation permitted under Section 5.03(c))
if the Board of Directors of such Borrower or such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Borrower or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to Rayonier and its
Subsidiaries taken as a whole or the Lenders.
(g)    Visitation Rights. At any reasonable time and from time to time, upon
reasonable prior notice, permit, and shall cause each of its Subsidiaries to
permit, the Administrative Agent or, subject to the proviso hereto, any of the
Lenders or any agents or representatives thereof to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of any Borrower and any of its Subsidiaries, as shall be reasonably requested,
and to discuss the affairs, finances and accounts of any Borrower and any of its
Subsidiaries with any of their officers and with their independent certified
public accountants (subject to such accountants’ customary policies and
procedures), provided that, unless (x) an Event of Default has occurred and is
continuing, or (y) the Corporate Credit Rating assigned by S&P is lower than
BBB- and the Corporate Credit Rating assigned by Moody’s is lower than Baa3,
none of the Borrowers shall be required to comply with this Section 5.01(g) with
respect to any of the Lenders or any agents or representatives thereof (other
than the Administrative Agent) and the Administrative Agent shall not exercise
such rights more than two times during any calendar year. The Administrative
Agent and the Lenders shall give the Borrowers and the Subsidiaries the
opportunity to participate in any discussions with their independent public
accountants. Notwithstanding anything to the contrary in this Section 5.01(g),
none of the Borrowers or any of their Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter (a) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective agents
or representatives) is prohibited by (i) applicable law, or (ii) so long as an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code has not occurred, a bona fide arm’s length third party
contract with a




--------------------------------------------------------------------------------




Person who is not an Affiliate of Rayonier or of any of its Subsidiaries, or (b)
that is subject to attorney-client or similar privilege.
(h)    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which appropriate entries that are
correct in all material respects shall be made, of all financial transactions
and the assets and business of each Borrower and each such Subsidiary so as to
permit preparation of their Consolidated financial statements in accordance with
GAAP.
(i)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are
necessary or, in the reasonable judgment of the applicable Borrower or such
Subsidiary, useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
(j)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under this Agreement with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to the applicable Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate other than:
(i)    transactions between any Borrower and any of its wholly-owned
Subsidiaries;
(ii)    transactions among wholly-owned Subsidiaries of any Borrower;
(iii)    employment and severance arrangements between any of the Borrowers or
any of their Subsidiaries and their respective officers and employees in the
Ordinary Course of Business and equity transactions pursuant to equity based
plans and employee benefit plans and arrangements;
(iv)    the non-exclusive licensing of trademarks, copyrights, patents or other
intellectual property in the Ordinary Course of Business to permit the
commercial exploitation thereof between or among Affiliates and any of the
Borrowers or any of their Subsidiaries; and
(v)    payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of any of
the Borrowers or any of their Subsidiaries in the Ordinary Course of Business.
(k)    Reporting Requirements. Furnish to the Administrative Agent for delivery
to each Lender (which may be delivered via posting on Intralinks or another
similar electronic platform):
(i)    as soon as available and in any event within fifty (50) days after the
end of each of the first three Fiscal Quarters in each fiscal year of Rayonier,
unaudited Consolidated balance sheets of Rayonier and its Subsidiaries as of the
end of such




--------------------------------------------------------------------------------




quarter and Consolidated statements of income and cash flows of Rayonier and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, certified by the chief financial
officer of Rayonier as having been prepared in accordance with GAAP (subject to
year-end audit adjustments and absence of footnotes);
(ii)    as soon as available and in any event within ninety (90) days after the
end of each fiscal year of Rayonier, a copy of the annual audit report for such
year for Rayonier and its Subsidiaries, containing Consolidated balance sheets
of Rayonier and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of Rayonier and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by a
nationally recognized firm of independent public accountants, which opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit not acceptable
to the Required Lenders;
(iii)    together with the financial statements required to be delivered in
accordance with clauses (i) and (ii) above, (A) a certificate of the chief
financial officer of Rayonier stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that Rayonier and its Subsidiaries have taken
and propose to take with respect thereto, and (B) a schedule in form and detail
reasonably satisfactory to the Administrative Agent of the computations used by
Rayonier in determining compliance with the covenants contained in Section 5.04;
(iv)    promptly after any Responsible Officer of any Borrower becomes aware of,
and in any event within five (5) Business Days after becoming aware of, each
Default, continuing on the date of such statement, a statement of the chief
financial officer of Rayonier setting forth details of such Default and the
action that Rayonier has taken and proposes to take with respect thereto;
(v)    promptly after the sending or filing thereof, copies of all reports that
any Borrower sends to any of the holders of public securities, and copies of all
reports and registration statements that any Borrower or any of its Subsidiaries
files with the SEC or any national securities exchange;
(vi)    promptly after any Responsible Officer of any Borrower becomes aware of
the commencement thereof, notice of all actions and proceedings before any
court, governmental agency or arbitrator affecting such Borrower or any of its
Subsidiaries of the type described in Section 4.01(g);
(vii)    promptly and in any event within ten (10) Business Days after any
Responsible Officer knows or has reason to know (i.e., is on due “inquiry”
notice) that any ERISA Event has occurred that could reasonably be expected to
have a Material Adverse Effect, a statement of the chief financial officer of
Rayonier




--------------------------------------------------------------------------------




describing such ERISA Event and the action, if any, that Rayonier and/or its
applicable ERISA Affiliates have taken and/or propose to take with respect
thereto;
(viii)    promptly and in any event within five (5) Business Days after receipt
thereof by Rayonier or any of its ERISA Affiliates, of copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any such Plan if such termination could reasonably be
expected to have a Material Adverse Effect;
(ix)    upon the request of the Administrative Agent after the filing thereof
with the Internal Revenue Service, copies of each Schedule SB (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each Plan;
(x)    promptly and in any event within five (5) Business Days after receipt
thereof by Rayonier or any of its ERISA Affiliates from the sponsor of a
Multiemployer Plan, copies of each notice concerning (x) the imposition of
Withdrawal Liability by any such Multiemployer Plan, (y) the reorganization,
insolvency or termination, within the meaning of Title IV of ERISA, of any such
Multiemployer Plan or a determination that a Multiemployer Plan is “endangered”
or “critical” status within the meaning of Section 432 of the Code or Section
305 of ERISA, or (z) the amount of liability incurred, but in each case, only to
the extent that a Material Adverse Effect could reasonably be expected to occur
as a result of any event or events described in clauses (x), (y) or (z), whether
individually or in the aggregate;
(xi)    as soon as practical and in any event promptly after the receipt thereof
by any Borrower, copies of all written claims, complaints, notices or inquiries
relating to compliance by such Borrower or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be likely to
have a Material Adverse Effect or could reasonably be likely to (x) form the
basis of an Environmental Action against such Borrower or any of its
Subsidiaries or such property that could reasonably be likely to have a Material
Adverse Effect, or (y) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law that
could reasonably be likely to have a Material Adverse Effect;
(xii)    promptly such other information and data with documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and Anti-Money Laundering rules and regulations (including, without
limitation, the USA PATRIOT Act), including, without limitation, evidence
satisfactory to the Administrative Agent of (x) the listing of Capital Stock of
Rayonier on the New York Stock Exchange (or other nationally recognized
securities exchange), and (y) Rayonier’s ownership of all of the outstanding
Capital Stock of TRS and RFR, as from time to time may be reasonably requested
by the Administrative Agent; and




--------------------------------------------------------------------------------




(xiii)    such other information respecting the condition or operations,
financial or otherwise, of any Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request.
Information required to be delivered pursuant to this Section 5.01(k) shall be
deemed to have been delivered to the Lenders when it has been delivered to the
Administrative Agent.
Notwithstanding any of the foregoing, at any time when Rayonier is subject to
the reporting requirements of Section 13(a)(2) of the Securities Exchange Act of
1934, Rayonier shall be deemed to have complied with the requirements of clauses
(i), (ii), (v) and (vi) above, if Rayonier shall include such information in
timely filings made with the SEC by Rayonier.
(l)    Farm Credit Equity. (i) So long as a Farm Credit Lender is a Lender or
Voting Participant hereunder, each Borrower in favor of which any Advances are
to be made or are outstanding,will acquire equity in such Farm Credit Lender in
such amounts and at such times as such Farm Credit Lender may require in
accordance with such Farm Credit Lender’s bylaws and capital plan or similar
documents (as each may be amended from time to time), except that the maximum
amount of equity that each such Borrowermay be required to purchase in such Farm
Credit Lender in connection with the portion of the Advances made by such Farm
Credit Lender may not exceed the maximum amount permitted by the applicable
bylaws, capital plan and related documents (x) at the time this Agreement is
entered into or (y) in the case of a Farm Credit Lender that becomes a Lender or
Voting Participant as a result of an assignment or sale of participation, at the
time of the closing of the related assignment or sale of participation. Each
such Borrower acknowledges receipt of documents from each Farm Credit Lender
that describe the nature of the applicable Borrower(s)’stock and other equities
in such Farm Credit Lender acquired in connection with its patronage loan from
such Farm Credit Lender (the “Farm Credit Equities”) as well as applicable
capitalization requirements, and agrees to be bound by the terms thereof.
(ii)    Each party hereto acknowledges that each Farm Credit Lender’s bylaws,
capital plan and similar documents (as each may be amended from time to time)
shall govern (x) the rights and obligations of the parties with respect to the
Farm Credit Equities and any patronage refunds or other distributions made on
account thereof or on account ofa Borrower’spatronage with such Farm Credit
Lender, (y) a Borrower’seligibility for patronage distributions from such Farm
Credit Lender (in the form of Farm Credit Equities and cash) and (z) patronage
distributions, if any, in the event of a sale of a participation interest. Each
Farm Credit Lender reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Advances hereunder on a non-patronage
basis in accordance with Section 8.07; provided, that if Rayonier’s consent to
such assignment or sale of a participation by such Farm Credit Lender is
required pursuant to Section 8.07(b)(iii) or Section 8.07(f), as applicable, the
parties hereto agree that, solely with respect to Rayonier’s ability to
reasonably withhold consent to such transfer because of an expected reduction in
patronage distributions to the applicable Borrower (it being understood and
agreed that Rayonier may have another basis for reasonably




--------------------------------------------------------------------------------




withholding consent to such transfer), (A) if the transferring Farm Credit
Lender has not delivered a Farm Credit Lender Transfer Certificate (as defined
below) to Rayonier, then Rayonier may withhold its consent to such assignment or
sale in its sole discretion (and in such case, Rayonier shall be deemed to have
acted reasonably), and (B) if the transferring Farm Credit Lender has delivered
a Farm Credit Lender Transfer Certificate to Rayonier, then Rayonier may not
withhold its consent to such assignment or sale (and any such withholding of
consent shall be deemed unreasonable). For purposes hereof, “Farm Credit Lender
Transfer Certificate” means a certificate executed by an officer of the
transferring Farm Credit Lender and certifying to Rayonier that such
transferring Farm Credit Lender has used commercially reasonable efforts to
consummate the relevant assignment or sale or a participation with another
entity that would be expected to make patronage distributions to the applicable
Borroweron a going forward basis that are consistent with (or better than) those
that the applicable Borrower could reasonably have expected to have received
from such transferring Farm Credit Lender. Notwithstanding anything herein to
the contrary, only those entities which have made Borrowings hereunder shall be
required to purchase Farm Credit Equities pursuant to this Agreement. Any
Advances made to a Borrowershall result in the accrual of patronage refunds or
distributions for the benefit of such Borrower, and such patronage refunds or
distributions shall be payable directly for the account of such Borrower.
(iii)    Each party hereto acknowledges that each Farm Credit Lender has a
statutory first lien pursuant to the Farm Credit Act of 1971 (as amended from
time to time) on all Farm Credit Equities of such Farm Credit Lender that any
Borrower may now own or hereafter acquire, which statutory lien shall be for
such Farm Credit Lender’s sole and exclusive benefit. The Farm Credit Equities
of a particular Farm Credit Lender shall not constitute security for the
Obligations due to any other Lender. To the extent that any of the Loan
Documents create a Lien on the Farm Credit Equities of a Farm Credit Lender or
on patronage accrued by such Farm Credit Lender for the account of a
Borrower(including, in each case, proceeds thereof), such Lien shall be for such
Farm Credit Lender’s sole and exclusive benefit and shall not be subject to pro
rata sharing hereunder. Neither the Farm Credit Equities nor any accrued
patronage shall be offset against the Obligations except that, in the event of
an Event of Default, a Farm Credit Lender may elect, solely at its discretion,
to apply the cash portion of any patronage distribution or retirement of equity
to amounts due under this Agreement. The Borrowers acknowledge that any
corresponding tax liability associated with such application is the sole
responsibility of such Borrower. No Farm Credit Lender shall have an obligation
to retire the Farm Credit Equities of such Farm Credit Lender upon any Event of
Default, Default or any other default by the applicable Borroweror any other
Loan Party, or at any other time, either for application to the Obligations or
otherwise.
SECTION 5.02.    Rayonier’s Additional Affirmative Covenants. In addition to the
affirmative covenants set forth in Section 5.01, Rayonier hereby agrees that for
so long as any of




--------------------------------------------------------------------------------




the Commitments remains in effect, any Advance remains outstanding and unpaid or
any obligation of any Borrower is owing to any Lender or the Administrative
Agent hereunder or under any other Loan Document (other than contingent
obligations, which pursuant to Section 8.04(f), shall survive the payment in
full of all other amounts referred to in such Section 8.04(f)), Rayonier shall:
(a)    Corporate Credit Ratings. Use commercially reasonable efforts to maintain
at all times a Corporate Credit Rating by Moody’s and S&P.
(b)    Maintenance of NYSE Listing. Maintain at all times the listing of its
common shares of beneficial interest on the New York Stock Exchange (or on
another nationally recognized securities exchange) and not take any action that
results in a proceeding to delist such common shares.
(c)    Maintenance of REIT Status. Maintain material compliance with Section 856
and any other applicable provisions of the Code necessary to maintain its REIT
status.
SECTION 5.03.    Negative Covenants. Rayonier hereby agrees that for so long as
the Commitments remain in effect, any Advance remains outstanding and unpaid or
any obligation of any Borrower is owing to any Lender or the Administrative
Agent hereunder or under any other Loan Document (other than contingent
obligations, which pursuant to Section 8.04(f), shall survive the payment in
full of all other amounts referred to in such Section 8.04(f)), Rayonier shall
not:
(a)    Dividends. If any Default (other than an Event of Default under Section
6.01(a)) shall have occurred and be continuing or would immediately result
therefrom, make, or permit any of its Subsidiaries to make, any Restricted
Payments, other than Restricted Payments necessary for each of Rayonier and any
of its Subsidiaries that are REITs to maintain their respective tax status as a
REIT. If an Event of Default under Section 6.01(a) shall have occurred and be
continuing, Rayonier shall not make, and shall not permit any of its
Subsidiaries to make, any Restricted Payments whatsoever. Notwithstanding
anything to the contrary contained in this Section, any Subsidiary of Rayonier
can make at any time Restricted Payments to Rayonier, any other Subsidiary of
Rayonier or any other Person that owns Capital Stock in such Subsidiary of
Rayonier, ratably according to their respective equity ownership of the type of
Capital Stock in respect of which such Restricted Payment is being made.
(b)    Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries
to create or suffer to exist, any Lien on or with respect to any of its
properties, whether now owned or hereafter acquired, other than:
(i)    Permitted Liens;
(ii)    Liens securing obligations in respect of Debt (including Debt in respect
of Capital Leases) of Rayonier or any of its Subsidiaries incurred to finance
(x) the acquisition, replacement or construction of property, or (y) the repair
or improvement of property, up to an aggregate total Debt amount not to exceed
$50,000,000 with respect to all such repairs and improvements; provided that (A)




--------------------------------------------------------------------------------




such Liens attach concurrently with or within 180 days after completion of the
acquisition, construction, repair, replacement or improvement (as applicable) of
the property subject to such Liens, (B) such Liens do not at any time encumber
any property other than the property financed by such Debt, replacements thereof
and additions and accessions to such property and the proceeds and the products
thereof and customary security deposits, and (C) such Liens do not at any time
extend to or cover any assets (except for additions and accessions to such
property, replacements and products thereof and customary security deposits)
other than the property subject to, or acquired, constructed, repaired, replaced
or improved with the proceeds of such Debt; provided that individual financings
of property provided by one lender may be cross collateralized to other
financings of property provided by such lender;
(iii)    Liens existing on property at the time of its acquisition (other than
any such Lien created in contemplation of such acquisition); provided that (A)
such Liens do not at any time encumber any property other than the property so
acquired, replacements for such property and additions and accessions to such
property, and the proceeds and the products thereof, and (B) such Liens do not
at any time extend to or cover any assets (except for additions and accessions
to such property, replacements and products thereof and customary security
deposits) other than the property so acquired;
(iv)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with Rayonier or any of its Subsidiaries or becomes a
Subsidiary of Rayonier; provided that such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
Rayonier or such Subsidiary or acquired by Rayonier or such Subsidiary,
(v)    the Liens described on Schedule 5.03(b);
(vi)    the replacement, extension or renewal of any Lien permitted by clauses
(ii) through (v) above upon or in the same property theretofore subject thereto
or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor) of the Debt secured thereby; and
(vii)    other Liens securing Debt; provided that the principal amount of Debt
secured pursuant to this clause (vii) shall not in the aggregate at any time
outstanding exceed 15% of the Consolidated Net Tangible Assets of Rayonier and
its Subsidiaries determined as of the most recently ended Fiscal Quarter for
which financial statements have been or are required to have been delivered
pursuant to Section 5.01(k).
(c)    Mergers, Consolidations, Etc. Merge, dissolve, liquidate or consolidate
with or into any Person, or permit any of its Subsidiaries to do so, other than:




--------------------------------------------------------------------------------




(i)    a merger by any Subsidiary of Rayonier (other than any Borrower) with or
into any Person to effect an Asset Sale permitted pursuant to Section 5.03(d);
(ii)    the merger or consolidation of any Subsidiary of Rayonier with or into
Rayonier;
(iii)    the merger or consolidation of any Subsidiary of Rayonier with or into
any other Subsidiary of Rayonier;
(iv)    the merger or consolidation of any Person (other than a Subsidiary of
Rayonier) with or into Rayonier;
(v)    the merger of any Person (other than Rayonier or any of its Subsidiaries)
into a Subsidiary of Rayonier; and
(vi)    the dissolution or liquidation of any Subsidiary of Rayonier (other than
any dissolution or liquidation of ROC, TRS, RFR or Performance Fibers, unless in
the case of RFR and Performance Fibers, the assets are transferred to Rayonier
and/or or one or more of its Wholly Owned Subsidiaries); provided that to the
extent that any assets (as determined immediately prior to such dissolution or
liquidation, as the case may be) of such Subsidiary shall be transferred or
otherwise received by any Minority Equity-holders as a result of such
dissolution or liquidation, the Fair Market Value of such assets shall not
exceed (x) $1,000,000,000 in any fiscal year minus the Net Consideration of all
Asset Sales pursuant to Section 5.03(d)(iv) during such fiscal year, or (y)
$1,500,000,000 in the aggregate minus the aggregate Net Consideration of all
Asset Sales pursuant to Section 5.03(d)(iv) (collectively, the “Specified
Dissolution Aggregate Caps”); provided, further, that, with respect to each such
dissolution or liquidation giving rise to a Majority JV Calculation Event, only
the Majority JV Shortfall Amount with respect to such dissolution or
liquidation, as the case may be, shall count towards the Specified Dissolution
Aggregate Caps;
provided, that (A) in the case of clauses (ii) and (iv), Rayonier shall be the
continuing or surviving Person, unless the purpose of such merger is to
reorganize Rayonier under the laws of another state of the United States of
America (or District of Columbia), in which case the survivor of such merger
shall have assumed all of the obligations of Rayonier under this Agreement and
the other Loan Documents to which it is a party pursuant to one or more written
agreements, each in form and substance reasonably satisfactory to the
Administrative Agent; (B) in the case of clauses (iii) and (v), a Subsidiary of
Rayonier shall be the continuing or surviving Person, and if a Subsidiary of
Rayonier that is a Borrower is a party to such merger or consolidation, the
continuing or surviving Person shall be a Borrower, and (C) in each case, (1) no
Default or Event of Default would be continuing immediately after giving effect
thereto or would result immediately therefrom, (2) each of the representations
and warranties made by each Borrower in or pursuant to the Loan Documents shall
be true and correct in all material respects (both before and after giving
effect to such transaction), and (3) Rayonier shall be in compliance with the
covenants set forth in Section 5.04 (calculated




--------------------------------------------------------------------------------




on a pro forma basis, as of the date of the consummation of such transaction but
based upon the most recently ended Fiscal Quarter for which financial statements
have been or are required to have been delivered pursuant to Section 5.01(k)).
(d)    Asset Sales. Convey, transfer, sell, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or any part of
its assets (whether now owned or hereafter acquired), or issue, sell, transfer
or otherwise dispose of any Capital Stock of any Subsidiary (excluding any such
conveyance, transfer, sale, lease or other disposition or series of related
conveyances, transfers, sales, leases or other dispositions (u) having an
aggregate Fair Market Value not in excess of $500,000, (x) to the extent
constituting the issuance of Capital Stock of any Subsidiary of Rayonier to
Rayonier or any of its Wholly Owned Subsidiaries, (y) to the extent constituting
a casualty event with respect to which Rayonier or any of its Subsidiaries has
received cash payments from unaffiliated third party insurance providers at
least equal to the Fair Market Value of the asset subject thereto, or (z) to the
extent constituting a condemnation event with respect to which Rayonier or any
of its Subsidiaries has received cash payments or other property from
governmental authorities or other Persons having condemnation power by law at
least equal to the Fair Market Value of the asset subject thereto) (each an
“Asset Sale”), other than:
(i)    any Asset Sale by Rayonier to any of its Wholly Owned Subsidiaries and
any Asset Sale by any Subsidiary of Rayonier to Rayonier or any of its Wholly
Owned Subsidiaries;
(ii)    any Asset Sale by any Borrower or any Subsidiary of Rayonier in the
Ordinary Course of Business;
(iii)    any Asset Sale by Rayonier or any of its Subsidiaries to the Rayonier
Foundation in an aggregate Fair Market Value of the assets subject to all such
Asset Sales not to exceed $10,000,000 in any calendar year; and
(iv)    any Asset Sale by Rayonier or any of its Subsidiaries (other than any
Asset Sale by any of ROC, TRS, RFR or Performance Fibers of all or substantially
all of their respective assets) not otherwise permitted by this Section 5.03(d),
so long as (A) the consideration for each such Asset Sale is at least equal to
the Fair Market Value of the assets subject thereto, and (B) the Net
Consideration of all Asset Sales pursuant to this Section 5.03(d)(iv) shall not
exceed (x) $1,000,000,000 in any fiscal year minus the Fair Market Value of all
assets and proceeds subject to a permitted dissolution and/or liquidation, as
applicable, pursuant to Section 5.03(c)(vi) in such fiscal year or (y)
$1,500,000,000 in the aggregate minus the aggregate Fair Market Value of all
assets and proceeds subject to any permitted dissolution and/or liquidation
pursuant to Section 5.03(c)(vi) (collectively, the “Specified Asset Sale
Aggregate Caps”); provided, further, that, with respect to each such Asset Sale
giving rise to a Majority JV Calculation Event, only the Majority JV Shortfall
Amount with respect to such Asset Sale shall count towards the Specified Asset
Sale Aggregate Caps.




--------------------------------------------------------------------------------




(e)    Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of the business of Rayonier and its
Subsidiaries taken as a whole as carried on at the Closing Date.
(f)    Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices that
would prevent Rayonier from preparing its Consolidated financial statements in
accordance with GAAP.
(g)    Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist any Debt other than:
(i)    Debt created hereunder and under the other Loan Documents;
(ii)    intercompany Debt of Rayonier or any of its Subsidiaries to Rayonier or
any of its Subsidiaries;
(iii)    Debt existing on the Closing Date and described on Schedule 5.03(g)
(“Existing Subsidiary Debt”) and any Debt of an obligor of such Existing
Subsidiary Debt extending the maturity of, refinancing, or replacing, in whole
or in part, the Existing Subsidiary Debt (“Refinanced Debt”); provided that (x)
the principal amount of such Refinanced Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refinancing or replacement, (y) the Refinanced Debt is an obligation of only
some or all of the Person(s) who were obligors on the Refinanced Debt, and (z)
no such extension, refinancing or replacement shall be consummated if any
Default would exist after giving effect thereto;
(iv)    Debt secured by Liens permitted by Section 5.03(b)(ii) through (v) and
(vi), as clause (vi) relates to clauses (ii) through (v) of Section 5.03(b);
(v)    endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
(vi)    Debt of TRS and of ROC;
(vii)    obligations under any Interest Rate Agreement or any other swap
agreement not entered into for speculative purposes; and
(viii)    Debt other than Debt described in clauses (i) through (vii) of this
Section 5.03(g); provided that the aggregate principal amount of Debt permitted
pursuant to this clause (viii) shall not in the aggregate at any time
outstanding exceed 15% of the Consolidated Net Tangible Assets of Rayonier and
its Subsidiaries determined as of the most recently ended Fiscal Quarter for
which financial statements have been or are required to have been delivered
pursuant to Section 5.01(k).
SECTION 5.04.    Financial Covenants. Rayonier hereby agrees that for so long as




--------------------------------------------------------------------------------




any of the Commitments remains in effect, any Advance remains outstanding and
unpaid, or any obligation of any Borrower is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document (other than
contingent obligations, which pursuant to Section 8.04(f), shall survive the
payment in full of all other amounts referred to in such Section 8.04(f)),
Rayonier shall:
(a)    Leverage Ratio. Cause, on the last day of each Fiscal Quarter of
Rayonier, the Leverage Ratio not to exceed sixty-five percent (65%).
(b)    Interest Coverage Ratio. Cause, on the last day of each Fiscal Quarter of
Rayonier, the ratio of (i) Consolidated EBITDA of Rayonier and its Subsidiaries
for the four Fiscal Quarters ended on such date to (ii) Consolidated interest
expense of Rayonier and its Subsidiaries for the four Fiscal Quarters ended on
such date not to be less than 2.50 to 1.00.
ARTICLE VI

EVENTS OF DEFAULT
SECTION 6.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    Any Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable by such Borrower or any Borrower shall fail to pay any
interest on any Advance due and payable by such Borrower or any fee or make any
other payment due in connection with this Agreement, any Note or any other Loan
Document to which it is a party within five days after the same becomes due and
payable by such Borrower; or
(b)    Any representation or warranty made or deemed made by or on behalf of any
Loan Party herein or in any other Loan Document or in any notice, report,
certificate, financial statement, instrument, agreement or other writing
delivered by any Loan Party in connection with this Agreement or any other Loan
Document, shall prove to have been incorrect in any material respect when made
unless such representation or warranty relates solely to an earlier date (in
which case such representation and warranty shall have been true and correct in
all material respects as of such earlier date); or
(c)    (i) Any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(f), 5.01(g) or 5.01(k)(i), (ii), (iii),
(vi) through (x) and (xii); (ii) Rayonier shall fail to perform or observe any
term, covenant or agreement contained in Section 5.02(b), Section 5.03(a), (b),
(c), (d), (e) or (g), or Section 5.04; or (iii) any Loan Party shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document on its part to be performed or observed if,
solely in the case of this clause (iii), such failure shall remain unremedied
for 30 days after written notice thereof shall have been given to such Loan
Party by the Administrative Agent or the Required Lenders; or
(d)    (i) Any Borrower or any of its Subsidiaries shall fail to make any
payment in respect of any Debt that is outstanding in a principal amount of at
least $50,000,000 in




--------------------------------------------------------------------------------




the aggregate (but excluding Debt outstanding hereunder or under any other Loan
Document) of such Borrower or such Subsidiary (as the case may be), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or (ii) any event shall occur or condition
shall exist (including, without limitation, any event of the type described in
clause (i) above) under any agreement or instrument relating to any Debt that is
outstanding in a principal amount of at least $50,000,000 in the aggregate (but
excluding Debt outstanding hereunder or under any other Loan Document) of any
Borrower or any of its Subsidiaries (as the case may be) and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate the
maturity of such Debt, or any such Debt shall be accelerated, declared to be due
and payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the Stated Maturity thereof; or
(e)    Any Loan Party shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against any Loan Party seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts,
in each such case, under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any Loan Party shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or
(f)    Any judgment or order for the payment of money, of which more than
$25,000,000 of such judgment or order is not covered by independent third-party
insurance as to which the insurer is rated as least “A” by A.M. Best Company,
has been notified of the potential claim and does not deny coverage, shall be
rendered against any Borrower or any of its Subsidiaries, and there shall be any
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
(g)    Any non-monetary judgment or order shall be rendered against any Borrower
or any of its Subsidiaries that could be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or




--------------------------------------------------------------------------------




(h)    (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the SEC under
the Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of
Rayonier (or other securities convertible into such Voting Stock) representing
30% or more of the combined voting power of all Voting Stock of Rayonier; or
(ii) during any period of up to 24 consecutive months, commencing after the date
of this Agreement, individuals who at the beginning of such 24-month period were
directors of Rayonier shall cease for any reason (other than due to death or
disability) to constitute a majority of the Board of Directors of Rayonier
(except to the extent that individuals who at the beginning of such 24-month
period were replaced by individuals (x) elected by majority of the remaining
members of the Board of Directors of Rayonier, or (y) nominated for election by
a majority of the remaining members of the Board of Directors of Rayonier and
thereafter elected as directors by the shareholders of Rayonier); or (iii) any
Person or two or more Persons acting in concert shall have acquired by contract
or otherwise, the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Rayonier; or (iv) Rayonier or an
Affiliate of Rayonier shall cease to be the managing partner of RFR; or (v) ROC
shall cease to directly own beneficially all of the outstanding Capital Stock of
TRS and RFR; or
(i)    Any ERISA Event shall have occurred and the sum (determined as of the
date of occurrence of such ERISA Event) of the Insufficiency of the Plan with
respect to which such ERISA Event shall have occurred and the Insufficiency of
any and all other Plans with respect to which an ERISA Event shall have occurred
and then exist (or the liability of any Borrower and its ERISA Affiliates
related to any such ERISA Event) exceeds $25,000,000; or
(j)    Any Borrower or any of its ERISA Affiliates shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by such Borrower and its
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $25,000,000 or requires payments exceeding $5,000,000 per
annum; or
(k)    Any Borrower or any of its ERISA Affiliates shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization, insolvent or is being terminated, within the meaning of Title IV
of ERISA, or has been determined to be “endangered” or “critical” status within
the meaning of Section 432 of the Code or Section 305 of ERISA and as a result
of such reorganization, insolvency, termination or determination the aggregate
annual contributions of such Borrower and its ERISA Affiliates to all
Multiemployer Plans that are then in reorganization, insolvent, being terminated
or in endangered or critical status have been or will be increased over the
amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
reorganization or termination occurs by an amount exceeding $25,000,000; or




--------------------------------------------------------------------------------




(l)    The Guarantee Agreement shall cease, for any reason, to be, or shall be
asserted in writing by any Loan Party not to be, in full force and effect, other
than pursuant to the terms thereof and hereof;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to each Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to each Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement and under the other Loan Documents to be forthwith due and
payable, whereupon the Advances, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by each
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code, (A)
the obligation of each Lender to make Advances shall automatically be
terminated, and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Borrower.
ARTICLE VII

THE ADMINISTRATIVE AGENT
SECTION 7.01.    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints CoBank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article VII are solely for the benefit of the Administrative
Agent and the Lenders, and no Borrower nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
SECTION 7.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrowers or any
respective Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 7.03.    Exculpatory Provisions. (a) The Administrative Agent shall not




--------------------------------------------------------------------------------




have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 8.03), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by Rayonier or a Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.




--------------------------------------------------------------------------------




SECTION 7.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Advance. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
SECTION 7.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
SECTION 7.06.    Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders and
Rayonier. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers and subject to the
Borrowers’ approval (which shall not be unreasonably withheld or delayed), to
appoint a successor, which shall be a Farm Credit Lender or a bank with an
office in the borough of Manhattan in New York City, or an Affiliate of any such
Farm Credit Lender or bank with an office in borough of Manhattan in New York
City. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, then the Required Lenders may,
to the extent permitted by applicable law, by notice in writing to Rayonier and
such Person remove such




--------------------------------------------------------------------------------




Person as Administrative Agent and, in consultation with the Borrowers and
subject to the Borrowers’ approval (which shall not be unreasonably withheld or
delayed), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents, and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrowers, jointly and severally, to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article VII and Section 8.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.
SECTION 7.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
SECTION 7.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the bookrunners, arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
SECTION 7.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative




--------------------------------------------------------------------------------




to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Advance shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.04 and 8.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04 and 8.04.
SECTION 7.10.    Guarantee Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion to release either or
both of TRS or ROC from its obligations under the Guarantee Agreement if TRS or
ROC, as the case may be, ceases to be a Subsidiary of Rayonier as a result of a
transaction that is permitted under the Loan Documents. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release TRS or ROC, as the case may be,
from its obligations under the Guarantee Agreement pursuant to this Section
7.10.
ARTICLE VIII

MISCELLANEOUS
SECTION 8.01.    Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement, the Notes or any other Loan Document, nor consent to any
departure by any Borrower or other Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by each
Lender directly affected thereby, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) extend or increase the Commitments of
such Lenders or subject such Lenders to any additional obligations, (iii) reduce
the principal of, or interest on, the Advances or any fees or other amounts
payable




--------------------------------------------------------------------------------




hereunder, (iv) postpone any date fixed for any payment of principal of
(including, without limitation, final maturity), or interest on, the Advances or
any fees or other amounts payable hereunder, (v) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances that
shall be required for the Lenders or any of them to take any action hereunder,
(vi) release any Borrower from its obligations under this Agreement, or release
any of Rayonier, TRS or ROC from its guarantee obligations under the Guarantee
Agreement, (vii) change the pro rata distribution of payments and proceeds to
the Lenders, or (viii) amend this Section 8.01; and providedfurther that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement, any Note or any other Loan Document.
(b)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders and each of the
Borrowers (A) to add one or more additional credit facilities to this Agreement
(the proceeds of which may be used to refinance existing credit facilities
hereunder) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
obligations hereunder, and (B) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders (other than for
purposes of the amendment adding such credit facilities).
(c)    The Administrative Agent and the Borrowers may amend any Loan Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender. Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document.
SECTION 8.02.    Notices; Effectiveness; Electronic Communication.(a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
(i)    if to any Borrower, to Rayonier Inc. at 1301 Riverplace Boulevard, Suite
2300, Jacksonville, FL 32207, Attention of Treasurer (Facsimile No. (904)
357-9818 and Telephone No. (904) 357-9162), with a copy to the General Counsel;
(ii)    if to the Administrative Agent, to CoBank, ACB at 5500 South Quebec,
Greenwood Village, CO 80111, Attention of Agency Management (Facsimile No.
303-740-4100); Email: agencybank@cobank.com; and
(iii)    if to a Lender, to it at its address (or facsimile number) set forth on
Schedule I hereto or on its Administrative Questionnaire.




--------------------------------------------------------------------------------




Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform.
(i)    Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in




--------------------------------------------------------------------------------




connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers or the other Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material that any
Loan Party provides to the Administrative Agent pursuant to any Loan Document or
the transactions contemplated therein which is distributed to the Administrative
Agent, any Lender by means of electronic communications pursuant to this Section
8.02, including through the Platform.
SECTION 8.03.    No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder, under any Note or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
SECTION 8.04.    Costs and Expenses. (a) Costs and Expenses. Each Borrower,
jointly and severally, agrees that it shall pay (i) all reasonable, documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 8.04, or (B) in
connection with the Advances made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Advances.
(b)    Indemnification by the Borrowers. Each Borrower, jointly and severally,
agrees to indemnify the Administrative Agent (and any sub-agent thereof) and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnified Party”) against, and hold each Indemnified
Party harmless from, any and all losses, claims, damages (including any special,
indirect, consequential or punitive damages claimed or asserted (x) in breach of
Section 8.04(d), or (y) by a Person not a party to this Agreement), liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnified Party), incurred by any Indemnified Party or
asserted against any Indemnified Party by any Person other than such Indemnified
Party and its Related Parties which arise out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective




--------------------------------------------------------------------------------




obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Advance or the use or proposed use of
the proceeds therefrom, (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property currently or formerly owned or
operated by any Borrower or any Subsidiary of a Borrower, any Environmental
Action, or any liability relating to any Environmental Law, Environmental Permit
or Hazardous Material that relates in any way to any Borrower or any Subsidiary
of a Borrower, or (iv) any actual or prospective claim, litigation,
investigation or proceeding (any of the foregoing, a “Proceeding”) relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnified Party is a party thereto; provided that
such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities or related expenses (x)
are determined by a court of competent jurisdiction in a final, nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnified Party, or (y) arising out of, or in connection
with, any proceeding that does not involve an act or omission by any Borrower,
any Loan Party or any of their respective Affiliates and that is brought by an
Indemnified Party against another Indemnified Party (other than claims,
litigation, investigations or proceedings brought against CoBank in its capacity
as Administrative Agent or against any of the financial institutions listed in
the recitals to this Agreement in their respective capacities as bookrunners,
syndication agents, arrangers, documentation agents or any other similar roles
or capacities in respect of the Facility). The Borrowers shall not be liable for
any settlement of any Proceeding effected without Rayonier’s consent (which
consent shall not be unreasonably withheld or delayed), but if such Proceeding
is settled with Rayonier’s written consent, or if there is a judgment against an
Indemnified Party in any such Proceeding, then the Borrowers shall, jointly and
severally, indemnify and hold harmless each Indemnified Party in the manner set
forth above. Notwithstanding the immediately preceding sentence, if at any time
an Indemnified Party shall have requested, in accordance with the foregoing,
that the Borrowers reimburse such Indemnified Party for legal or other expenses
in connection with investigating, responding to or defending any Proceeding for
which reimbursement is required pursuant to the terms of this provision, the
Borrowers shall be liable for any settlement of any Proceeding effected without
their written consent if (x) such settlement is entered into more than 30 days
after receipt by Rayonier of such request for reimbursement, and (x) the
Borrowers shall not have reimbursed such Indemnified Party in accordance with
such request for legal or other expenses required to be reimbursed pursuant to
the terms of this provision prior to the date of such settlement.
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under paragraph (a) or (b) of this
to be paid by them to the Administrative Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such




--------------------------------------------------------------------------------




Lender); provided that, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, but without limiting in any respect the indemnification
obligations of any Borrower under clause (b) above, no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party
hereto (and with respect to the Borrowers, their respective Subsidiaries also),
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance, or the use of the proceeds thereof; provided,
however that if an Event of Default under Section 6.01(e) shall have occurred
and be continuing, then the waiver made by the Indemnified Parties under this
clause (d) shall immediately terminate, and shall be of no further force or
effect whatsoever. No Indemnified Party referred to in clause (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)    Payments. All amounts due under this Section 8.04 shall be payable
promptly after demand therefor.
(f)    Survival. Each party’s obligations under this Section 8.04 shall survive
the termination of the Loan Documents and payment of the obligations hereunder.
SECTION 8.05.    Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of any Borrower or
any other Loan Party against any and all of the obligations of such Borrower or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or their respective Affiliates, irrespective of whether
or not such Lender or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of such Borrower or
such Loan Party may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of set-off, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the




--------------------------------------------------------------------------------




Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
The rights of each Lender and their respective Affiliates under this Section
8.05 are in addition to other rights and remedies (including other rights of
set-off) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the applicable Borrower and the Administrative Agent promptly
after any such set-off and application; provided that the failure to give such
notice shall not affect the validity of such set-off and application.
SECTION 8.06.    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Lender party to this
Agreement as of the Closing Date that such Lender has executed it, and the
Closing Date shall have occurred and thereafter shall be binding upon and inure
to the benefit of each Borrower, the Administrative Agent and each such Lender
and their respective successors and assigns, except that no Borrower shall have
the right to assign its rights or obligations hereunder or any interest herein
without the prior written consent of the Lenders.
SECTION 8.07.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section 8.07, (ii) by
way of participation in accordance with the provisions of paragraph (d) of this
Section 8.07, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section 8.07 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section 8.07 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal




--------------------------------------------------------------------------------




at least the amount specified in paragraph (b)(i)(B) of this Section 8.07 in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in clause (b)(i)(A) of this Section 8.07, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Rayonier otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section 8.07 and,
in addition:
(A)    the consent of Rayonier (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that Rayonier
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof and providedfurther that any
Borrower’s consent shall not be required during the primary syndication of the
Facility; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.




--------------------------------------------------------------------------------




(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
any Borrower or any Affiliate or Subsidiary of any Borrower, or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Rayonier and the Administrative
Agent, the applicable pro rata share of Advances previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Advances in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recordation thereof by the Administrative Agent
pursuant to paragraph (c) of this Section 8.07, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.12 and 8.03, with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 8.07.




--------------------------------------------------------------------------------




(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of each Borrower, shall maintain, at its address referred to in Section
8.02(a), a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Rayonier and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or any Borrower or any Affiliate or
Subsidiary of any Borrower) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrowers, the Administrative
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 8.04(c) with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification, consent or waiver which would reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation, that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.12 and 2.15 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 8.07; provided that such Participant
agrees to be subject to the provisions of Section 2.20 as if it were an assignee
under paragraph (b) of this Section 8.07. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.05 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.16 as though it were a Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.12 and 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Rayonier’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the




--------------------------------------------------------------------------------




benefits of Section 2.15 unless such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.15(e) as though it were a Lender.
(f)    Voting Participants. Notwithstanding anything in this Section 8.07 to the
contrary, any Farm Credit Lender that (i) is the owner of a participation in a
Commitment (including Advances outstanding thereunder) initially in the amount
of at least $11,000,000; (ii) is, by written notice to the Borrowers and the
Administrative Agent (a “Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a voting
participant hereunder (any Farm Credit Lender so designated being called a
“Voting Participant”); and (iii) receives the prior written consent of the
Borrowers and the Administrative Agent, to become a Voting Participant, shall be
entitled to vote for so long as such Farm Credit Lender owns such participation,
and notwithstanding any sub-participation by such Farm Credit Lender (and the
voting rights of the selling Lender shall be correspondingly reduced), on a
Dollar for Dollar basis, as if such Voting Participant were a Lender, on any
matter requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action; provided, however, that if such Voting
Participant has at any time failed to fund any portion of its participation when
required to do so, then until such time as all amounts of its participation
required to have been funded have been funded, such Voting Participant shall not
be entitled to exercise its voting rights pursuant to the terms of this Section
8.07(f), and the voting rights of the selling Lender shall not be
correspondingly reduced by the amount of such Voting Participant’s
participation. Notwithstanding the foregoing, each Farm Credit Lender designated
as a Voting Participant on Schedule 8.07(f) hereto shall be a Voting Participant
without delivery of a Voting Participant Notification and without the prior
written consent of the Borrowers and the Administrative Agent. To be effective,
each Voting Participant Notification shall, with respect to any Voting
Participant, (A) state the full name, as well as all contact information
required for an assignee in the Assignment and Assumption; and (B) state the
Dollar amount of the participation purchased. The selling Lender and the Voting
Participant shall notify the Administrative Agent and the Borrowers within three
(3) Business Days of any termination of, reduction or increase in the amount of,
such participation. The Borrowers and the Administrative Agent shall be entitled
to conclusively rely on information contained in notices delivered pursuant to
this Section 8.07(f). The voting rights in this Section 8.07(f) are solely for
the benefit of the Voting Participants and shall not inure to any assignee or
participant of a Voting Participant that is not itself a Voting Participant.
(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 8.08.    Rayonier as Agent. Each of ROC and TRS hereby designates and
appoints Rayonier as its representative and agent on its behalf for the purposes
of issuing notices and reports, delivering certificates, giving instructions,
receiving notices and granting consents




--------------------------------------------------------------------------------




hereunder and under the other Loan Documents, and taking all other actions
(including in respect of compliance with covenants) on behalf of any Borrower or
Borrowers under the Loan Documents. Rayonier hereby accepts such appointment.
SECTION 8.09.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder in which case of the foregoing clauses (b), (c) and (e),
the Administrative Agent and each Lender agree (except with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law, to inform Rayonier thereof
(and in the case of any subpoena or similar legal process or proceeding and to
the extent practicable, to inform Rayonier in advance); (f) subject to an
agreement containing provisions substantially the same as those of this Section
8.09, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Borrower and its obligations, this Agreement or payments hereunder; (g)
on a confidential basis to (i) any rating agency in connection with rating any
Borrower or its respective Subsidiaries or the Facility, or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facility; (h) with the consent
of Rayonier; or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 8.09, or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than a
Borrower.
For purposes of this Section 8.09, “Information” means all information received
from the Borrowers or any of their Subsidiaries relating to the Borrowers or any
of their Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Borrower or any Subsidiary of
any Borrower; provided that, in the case of information received from any
Borrower or any Subsidiary of any Borrower after the Closing Date, such
information is clearly identified at the time of delivery as confidential;
provided, further, that, in the case of financial information (except to the
extent publicly available) received from any Borrower or any Subsidiary of any
Borrower after the Closing Date, such financial information shall be deemed
confidential unless it is identified as “public” or “nonconfidential”
information at the time of delivery. Any Person required to maintain the
confidentiality of Information as provided in this Section 8.09 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain




--------------------------------------------------------------------------------




the confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 8.10.    Governing Law; Jurisdiction; Etc. (a) Governing Law. This
Agreement and the other Loan Documents and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement or any other Loan Document (except, as to
any other Loan Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York.
(b)    Jurisdiction. Each Borrower irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in the Borough of Manhattan, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.
(c)    Waiver of Venue. Each Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section 8.10. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process at the address provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
SECTION 8.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 8.12.    Severability. In the event any one or more of the provisions
contained




--------------------------------------------------------------------------------




in this Agreement or in any other Loan Document should be held invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 8.13.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article III, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 8.14.    USA PATRIOT Act Notice. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Borrower and each other Loan Party, which information includes
the name and address of each Borrower and each other Loan Party, and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Borrower and each other Loan Party in accordance
with the USA PATRIOT Act.
SECTION 8.15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT




--------------------------------------------------------------------------------




OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
Borrowers:
 
RAYONIER INC.
 
 
 
 
 
 
By
/s/ CARL E. KRAUS
 
 
 
Name: Carl E. Kraus
 
 
 
Title: Senior Vice President, Finance
 
 
 
 
 
 
RAYONIER OPERATING COMPANY LLC
 
 
 
 
 
 
By
/s/ CARL E. KRAUS
 
 
 
Name: Carl E. Kraus
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
RAYONIER TRS HOLDINGS INC.
 
 
 
 
 
 
By
/s/ CARL E. KRAUS
 
 
 
Name: Carl E. Kraus
 
 
 
Title: Senior Vice-President
 
 
 
 









--------------------------------------------------------------------------------




 
 
COBANK, ACB, as Administrative Agent
 
 
 
 
 
 
By
/s/ Michael Tousignant
 
 
 
Name: Michael Tousignant
 
 
 
Title: Sector Vice President





--------------------------------------------------------------------------------




 
 
FARM CREDIT EAST, ACA as a Lender
 
 
 
 
 
 
By
/s/ James M. Papai
 
 
 
Name: James M. Papai
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
FARM CREDIT SERVICES OF AMERICA, PCA, as a Lender
 
 
 
 
 
 
By
/s/ Ben Fogle
 
 
 
Name: Ben Fogle
 
 
 
Title: Vice President
 
 
 
 
 
 
AG STAR FINANCIAL SERVICES, PCA, as a Lender
 
 
 
 
 
 
By
/s/ Donald G. Lindeman
 
 
 
Name: Donald G. Lindeman
 
 
 
Title: Vice President Capital Markets
 
 
 
 
 
 
AMERICAN AGCREDIT, PCA, as a Lender
 
 
 
 
 
 
By
/s/ Michael J. Balok
 
 
 
Name: Michael J. Balok
 
 
 
Title: Vice President

    




--------------------------------------------------------------------------------




SCHEDULE I


COMMITMENT AMOUNTS
AND APPLICABLE LENDING OFFICES




Lender
Commitment
Applicable
Percentage
Farm Credit East, ACA


$547,000,000.00


85.468750000
%
American AgCredit, PCA


$45,000,000.00


7.031250000
%
Farm Credit Services of America, PCA


$40,000,000.00


6.250000000
%
AgStar Financial Services, PCA


$8,000,000.00


1.250000000
%
TOTAL


$640,000,000.00


100.000000000
%



 






--------------------------------------------------------------------------------






SCHEDULE 3.01(i)




FARM CREDIT EQUITIES PURCHASED AT CLOSING




CoBank, ACB:
Purchase Price:    $1,000
Equity Purchased:    $1,000 worth of Class A Common Stock. The Borrower’s
capital account will grow over time, consistent with CoBank’s bylaws.
Certificate:        No (referenced on books only)


Farm Credit Services of America, PCA:
Purchase Price:    $1,000
Equity Purchased:    200 shares of Class D Common Stock for $1000/share
Certificate:        No (referenced on books only)


American AgCredit, PCA:
Purchase Price:    $1,000
Equity Purchased:    200 shares of Class C Common Stock for $5/share
Certificate:        No (referenced on books only)


Farm Credit East, ACA:
Purchase Price:    $1,000
Equity Purchased:    200 shares of Class B Common Stock for $5/share
Certificate:        No (referenced on books only)


AgStar Financial Services, PCA:
Purchase Price:    $1,000
Equity Purchased:    200 shares of Class B Common Stock for $5/share
Certificate:        No (referenced on books only)




--------------------------------------------------------------------------------




Schedule 4.01(g)
Disclosed Litigation


None.




--------------------------------------------------------------------------------




Schedule 4.01(l)
Environmental Matters
(i)    Environmental Laws and Environmental Permits:
None.


(ii)    Environmental Action:
None.
(iii)    Release of Hazardous Materials:
None.












--------------------------------------------------------------------------------




Schedule 4.01(m)
NPL Properties


None.






--------------------------------------------------------------------------------




Schedule 4.01(n)
Transport of Hazardous Materials
None.






--------------------------------------------------------------------------------




Schedule 4.01(o)
Post Retirement Benefit Obligations


None.








--------------------------------------------------------------------------------




Schedule 5.03(b)
Existing Liens
Liens granted in favor of Metropolitan Life Insurance Company, as lender, and
Rayonier Gulf Timberlands LLC, as borrower, pursuant to that certain
Consolidated, Amended and Restated Loan Agreement dated November 23, 2011 (as
amended, the “Loan Agreement”), to secure loans made under such Loan Agreement
in the original principal amount of $105,000,000, the outstanding principal
amount of which on October 11, 2012, is $73,500,000.




--------------------------------------------------------------------------------




Schedule 5.03(g)
Existing Subsidiary Debt




Subsidiary
Amount
Rate


Rayonier Gulf Timberlands LLC
$21,000,000.00
4.350%
Rayonier Gulf Timberlands LLC
$52,500,000.00
4.350%
Rayonier Forest Resources, LP
$112,500,000.00
8.638%







--------------------------------------------------------------------------------






SCHEDULE 8.07(f)


VOTING PARTICIPANTS AT CLOSING*


Farm Credit Bank of Texas
Farm Credit Services of Mid-America, FLCA
AgFirst Farm Credit Bank
United FCS, FLCA dba FCS Commercial Finance Group
Greenstone Farm Credit Services, ACA/FLCA
Farm Credit West, FLCA
1st Farm Credit Services, FLCA
Northwest Farm Credit Services, FLCA
Badgerland Financial, FLCA
Frontier Farm Credit, ACA


*The institutions listed above will be Voting Participants through
participations from CoBank, ACB, which will become a Lender via an assignment to
occur on the Closing Date.






--------------------------------------------------------------------------------




EXHIBIT A –
FORM OF
PROMISSORY NOTE
Dated:             , 20__
FOR VALUE RECEIVED, the undersigned, [NAME OF A BORROWER], a [            ]
corporation/limited liability company (the “Borrower”), HEREBY PROMISES TO PAY
to the order of ___________ (the “Lender”) for the account of its Applicable
Lending Office on the Maturity Date (each as defined in the Credit Agreement
referred to below) the principal amount of each Advance from time to time made
by the Lender to the Borrower pursuant to the Credit Agreement, dated as of
December 17, 2012 among Rayonier Inc., Rayonier TRS Holdings, Inc. and Rayonier
Operating Company LLC, as borrowers, the Lender and certain other lenders
parties thereto, and CoBank, ACB (“CoBank”), as Administrative Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on the Maturity Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to CoBank, as Administrative Agent, at the Administrative Agent’s
Account, in same day funds. Each Advance made by the Lender to the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (i)
provides for the making of Advances by the Lender to the Borrower from time to
time, the indebtedness of the Borrower resulting from each such Advance being
evidenced by this Promissory Note and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.




--------------------------------------------------------------------------------




The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
[NAME OF A BORROWER]
 
 
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------




ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Amount of Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




EXHIBIT B-1 -- FORM OF NOTICE OF
BORROWING
CoBank, ACB,
as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
Electronic Mail: agencybank@cobank.com
Facsimile: 303-740-4100
[Date]
Attention: Agency Department
Ladies and Gentlemen:
The undersigned, [NAME OF A BORROWER], refers to the Credit Agreement, dated as
of December 17, 2012 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among Rayonier Inc., Rayonier TRS Holdings Inc. and Rayonier Operating Company
LLC, as borrowers, certain Lenders parties thereto, and CoBank, ACB, as
Administrative Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(i)    The Business Day of the Proposed Borrowing is             , 20__.
(ii)    The Type of Advances comprising the Proposed Borrowing is [Alternate
Base Rate Advances] [Eurodollar Rate Advances].
(iii)    The aggregate amount of the Proposed Borrowing is $        .
(iv)    Proceeds of the Proposed Borrowing are to be wire – transferred in
accordance with the following instructions:
                
                
                
[(v)    The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is _____ month[s].]
        




--------------------------------------------------------------------------------






The undersigned hereby certifies that, as of the Proposed Borrowing, all the
applicable conditions contained in Section 3.02 (including, without limitation,
in the case of an Advance in favor of Rayonier or ROC, such Borrower shall have
purchased Farm Credit Equities in the amount requested by the Farm Credit
Lenders party to this Agreement at such time, consistent with Section 5.01(l) of
the Credit Agreement) of the Credit Agreement have been satisfied (or waived
pursuant to Section 8.01 of the Credit Agreement).
Very truly yours,
 
 
[NAME OF A BORROWER]
 
 
 
 
 
 
By
 
 
 
 
Name:
 
 
 
Title:







--------------------------------------------------------------------------------




EXHIBIT B-2 -- FORM OF
QUOTED RATE REQUEST
CoBank, ACB,
as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
Electronic Mail: agencybank@cobank.com
Facsimile: 303-740-4100
[Date]
Attention: Agency Department
Ladies and Gentlemen:
The undersigned, [NAME OF A BORROWER], refers to the Credit Agreement, dated as
of December 17, 2012 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among Rayonier Inc., Rayonier TRS Holdings Inc. and Rayonier Operating Company
LLC, as borrowers, certain Lenders parties thereto, and CoBank, ACB, as
Administrative Agent for said Lenders, and hereby requests that the
Administrative Agent provide a Quoted Rate for a proposed Borrowing of Quoted
Rate Advances under the Credit Agreement, and in that connection sets forth
below the information relating to such proposed Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(b) of the Credit Agreement:
(i)    The Business Day of the Proposed Borrowing is             , 20__.
(ii)    The aggregate amount of the Proposed Borrowing is $        .
(iii)    The initial Interest Period for each Quoted Rate Advance made as part
of the Proposed Borrowing is ________.
[(iv)    Instead of the Administrative Agent’s delivering a Quoted Rate for the
Proposed Borrowing on the next Business Day after the date hereof, the
undersigned requests that the Administrative Agent provide a Quoted Rate for the
Proposed Borrowing by no later than __________.¹]
















¹ Include clause (iv) only if the Quoted Rate is requested to be provided other
than on the next Business Day after this request.




--------------------------------------------------------------------------------






Very truly yours,
 
 
[NAME OF A BORROWER]
 
 
 
 
 
 
By
 
 
 
 
Name:
 
 
 
Title:









--------------------------------------------------------------------------------






EXHIBIT B-3 -- FORM OF
QUOTED RATE QUOTE


[NAME OF BORROWER]
c/o Rayonier, Inc.
1301 Riverplace Boulevard,
Suite 2300,
Jacksonville, Florida 322207


Attention: Treasurer


[Date]
Ladies and Gentlemen:
CoBank, ACB ,as Administrative Agent, refers to the Credit Agreement, dated as
of December 17, 2012 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among Rayonier Inc., Rayonier TRS Holdings Inc. and Rayonier Operating Company
LLC, as borrowers, certain Lenders parties thereto, and CoBank, ACB, as
Administrative Agent for said Lenders.


In response to [NAME OF BORROWER]’s request for a Quoted Rate for a proposed
Borrowing of Quoted Rate Advances under the Credit Agreement, (the “Proposed
Borrowing”), CoBank, ACB, as Administrative Agent, hereby notifies [NAME OF
BORROWER] as required by Section 2.02(b) of the Credit Agreement of the
following Quoted Rate for the following Proposed Borrowing of Quoted Rate
Advances:


Date of Borrowing
Aggregate Amount
Interest Period
Quoted Rate
__________ __, 20_
$____________
______________
________%



    
Very truly yours,
 
 
COBANK, ACB, as Administrative Agent
 
 
 
 
 
 
By
 
 
 
 
Name:
 
 
 
Title:



     




--------------------------------------------------------------------------------




EXHIBIT B-4 -- FORM OF
QUOTED RATE ACCEPTANCE/NOTICE OF QUOTED RATE BORROWING


CoBank, ACB,
as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
Electronic Mail: agencybank@cobank.com
Facsimile: 303-740-4100
[Date]
Attention: Agency Department
Ladies and Gentlemen:
The undersigned, [NAME OF A BORROWER], refers to the Credit Agreement, dated as
of December 17, 2012 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among Rayonier Inc., Rayonier TRS Holdings Inc. and Rayonier Operating Company
LLC, as borrowers, certain Lenders parties thereto, and CoBank, ACB, as
Administrative Agent for said Lenders, and hereby accepts the Administrative
Agent’s proposed Quoted Rate Quote attached hereto as Exhibit A for the proposed
Borrowing of Quoted Rate Advances under the Credit Agreement described in
Exhibit A, and in that connection acknowledges that such acceptance is deemed a
notice for a Borrowing of such proposed Quoted Rate Advances and sets forth
below the remittance instructions for such Quoted Rate Advances as required by
Section 2.02(b) of the Credit Agreement:
Proceeds of the Quoted Rate Advances are to be wire – transferred in accordance
with the following instructions:
                
                
                




--------------------------------------------------------------------------------






The undersigned hereby certifies that, as of the Borrowing of the Quoted Rate
Advances described on Exhibit A for which the Administrative Agent’s Quoted Rate
is herein accepted, all the applicable conditions contained in Section 3.02 of
the Credit Agreement have been satisfied (or waived pursuant to Section 8.01 of
the Credit Agreement).
Very truly yours,
 
 
[NAME OF A BORROWER]
 
 
 
 
 
 
By
 
 
 
 
Name:
 
 
 
Title:





By its signature below, CoBank, ACB, as Administrative Agent, hereby confirms
[Name of Borrower]’s acceptance of the Quoted Rate set forth above:


Confirmed:


COBANK, ACB, as Administrative Agent
 
 
By
 
 
Name:
 
Title:





--------------------------------------------------------------------------------




EXHIBIT C -- FORM OF
GUARANTEE AGREEMENT
GUARANTEE AGREEMENT dated as of December 17, 2012 (this “Agreement”), among (a)
RAYONIER INC., a North Carolina corporation (“Rayonier”), (b) RAYONIER TRS
HOLDINGS INC., a Delaware corporation (“TRS”), (c) RAYONIER OPERATING COMPANY
LLC, a Delaware limited liability company(“ROC”; Rayonier, TRS and ROC, each a
“Guarantor” and collectively, the “Guarantors”), and (d) COBANK, ACB, as
administrative agent (the “Administrative Agent”) for the Guaranteed Parties (as
defined below).
Reference is made to the Credit Agreement dated as of December 17, 2012 (as
amended, supplemented or otherwise modified, the “Credit Agreement”), among
Rayonier, TRS and ROC, as borrowers, the lenders from time to time party thereto
(the “Lenders”) and the Administrative Agent. Capitalized terms used and not
defined herein have the meanings assigned to them in the Credit Agreement.
It is a condition precedent to the effectiveness of the Credit Agreement that
the Guarantors execute and deliver this Agreement.
Each of the Guarantors is a Borrower under (and as defined in) the Credit
Agreement and acknowledges that it will derive substantial benefit from the
making of the Advances by the Lenders.
Accordingly, the parties hereto agree as follows:
Guarantees. Each Guarantor unconditionally guarantees, jointly with each other
Guarantor and severally, as a primary obligor and not merely as a surety, (a)
the due and punctual payment by each Borrower (other than itself) of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Advances made to such Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and (ii)
all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of such Borrower to the Administrative Agent and
each Lender under the Credit Agreement and the other Loan Documents
(collectively, the “Guaranteed Parties”), whether such amounts shall have
accrued prior to, on or after the Closing Date, (b) the due and punctual payment
and performance of all covenants, agreements, obligations and liabilities of
each Borrower (other than itself), monetary or otherwise, under or pursuant to
the Credit Agreement and the other Loan Documents, and (c) the due and punctual
payment and performance of all obligations of each Borrower (other than itself),
monetary or otherwise, under each Interest Rate Agreement in effect on the
Closing Date to which any Lender (or an Affiliate of a Lender) is a party and
each Interest Rate Agreement entered into after the Closing Date with any
counterparty that is a Lender (or an Affiliate of a Lender) at the time such
Interest Rate Agreement is entered into (all the monetary and other obligations
referred to in the preceding clauses (a) through (c) being collectively called
the “Obligations”).
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of TRS and ROC hereunder, shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such obligations
subject to avoidance as a fraudulent transfer or conveyance under




--------------------------------------------------------------------------------




Section 548 of Title 11 of the United States Code or any provisions of
applicable law (collectively, the “Fraudulent Transfer Laws”), in each case
after giving effect to all other liabilities of TRS and ROC contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws and after giving
effect as assets to the value (as determined under the applicable provisions of
the Fraudulent Transfer Laws) of any rights to subrogation, contribution,
reimbursement, indemnity or similar rights of TRS and ROC, as the case may be,
pursuant to (i) applicable law, or (ii) any agreement providing for an equitable
allocation among TRS or ROC, as the case may be, and other Affiliates of
Rayonier of obligations arising under Guarantees by such parties.
Each Guarantor further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation.
Obligations Not Waived. To the fullest extent permitted by applicable law, each
Guarantor waives presentment to, demand of payment from and protest to the
applicable Borrower and any other guarantor of any of the Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by, and each Guarantor hereby
waives any defense arising by reason of, (a) the failure of the Administrative
Agent or any other Guaranteed Party to assert any claim or demand or to enforce
or exercise any right or remedy against the applicable Borrower or any other
guarantor under the provisions of the Credit Agreement, any other Loan Document
or otherwise, (b) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of this Agreement, any other Loan
Document, any Guarantee or any other agreement, including with respect to any
other Guarantor under this Agreement, or (c) the failure to take or perfect any
security interest in, or the release of, any collateral security held by or on
behalf of any Guaranteed Party.
Guarantee of Payment. Each Guarantor further agrees that its guarantee
constitutes a guarantee of payment when due and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Guaranteed Party to any collateral security held for payment of the
Obligations or any balance of any deposit or other account or credit on the
books of the Administrative Agent or any other Guaranteed Party in favor of the
applicable Borrower or any other person.
No Discharge or Diminishment of Guarantee. The obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the indefeasible payment in full in cash
of the applicable Borrower’s Obligations except contingent indemnification and
reimbursement obligations, which pursuant to Section 8.04(f) of the Credit
Agreement shall survive the termination of the Loan Documents and the payment in
full of all obligations referred to in such Section 8.04(f)), including any
claim of waiver, release, surrender, alteration or compromise of any of the
applicable Borrower’s Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of such Obligations, any law or
regulation of any jurisdiction or any other event affecting any term of an
Obligation or any other circumstance that might constitute a defense of the
applicable Borrower or any Guarantor. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be discharged
or impaired or otherwise affected by the failure of the Administrative Agent or
any other Guaranteed Party to assert any claim or demand or to enforce any
remedy under the Credit Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
applicable Borrower’s Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or that
would otherwise operate as a discharge of each Guarantor as a matter of law or
equity (other than the indefeasible payment in full




--------------------------------------------------------------------------------




in cash of all of the applicable Borrower’s Obligations), and each Guarantor
hereby waives any defense arising by reason of any of the foregoing actions.
Defenses of Borrower Waived. To the fullest extent permitted by applicable law,
each of the Guarantors waives any defense based on or arising out of any defense
of the applicable Borrower or the unenforceability of the applicable Borrower’s
Obligations or any part thereof from any cause or the cessation from any cause
of the liability of the applicable Borrower (other than the final and
indefeasible payment in full in cash of such Borrower’s Obligations except
contingent indemnification and reimbursement obligations, which pursuant to
Section 8.04(f) of the Credit Agreement shall survive the termination of the
Loan Documents and the payment in full of all obligations referred to in such
Section 8.04(f)). The Administrative Agent and the other Guaranteed Parties may,
at their election, foreclose on any collateral security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such collateral security in lieu of foreclosure, compromise or adjust any part
of the applicable Borrower’s Obligations, make any other accommodation with the
applicable Borrower or any other guarantor or exercise any other right or remedy
available to them against the applicable Borrower or any other guarantor,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the applicable Borrower’s Obligations have been
fully, finally and indefeasibly paid in cash. Pursuant to applicable law, each
of the Guarantors waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the applicable Borrower, any other Guarantor or
guarantor, as the case may be, or any collateral security.
Agreement to Pay; Subordination. In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent or any other
Guaranteed Party has at law or in equity against any Guarantor by virtue hereof,
each Guarantor hereby agrees that, upon the failure of any Borrower (other than
itself) to pay any of its Obligations when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
such Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Administrative Agent or such other Guaranteed Party as designated thereby
in cash the amount of such unpaid Obligations. Upon payment by any Guarantor of
any sums to the Administrative Agent or any Guaranteed Party as provided above,
all rights of such Guarantor against the applicable Borrower arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the respective
Borrower’s Obligations. In addition, any indebtedness of any Borrower now or
hereafter held by any Guarantor is hereby subordinated in right of payment to
the prior payment in full of the Obligations during the existence of an Event of
Default. If any amount shall erroneously be paid to any Guarantor on account of
(i) such subrogation, contribution, reimbursement, indemnity or similar right,
or (ii) any such indebtedness of any Borrower, such amount shall be held in
trust for the benefit of the Guaranteed Parties and shall forthwith be paid to
the Administrative Agent to be credited against the payment of the applicable
Borrower’s Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.
Information. Each of the Guarantors assumes all responsibility for being and
keeping itself informed of each applicable Borrower’s financial condition and
assets, all other circumstances bearing upon the risk of nonpayment of such
Borrower’s Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Guaranteed Parties will have any duty to
advise any of the Guarantors of information known to it or any of them regarding
such circumstances or risks.




--------------------------------------------------------------------------------




Representations and Warranties; Taxes. Each of the Guarantors represents and
warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement or any other Loan Document are true and
correct in all material respects except for representations and warranties which
by their terms refer to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) and except for representations and warranties which are qualified by
materiality (in which case such representations and warranties shall be true and
correct). Each Guarantor agrees that the provisions of Section 2.15 of the
Credit Agreement shall apply equally to each Guarantor with respect to the
payments made by it hereunder.
Termination. The Guarantees made hereunder (a) shall terminate when all the
Obligations except contingent indemnification and reimbursement obligations,
which pursuant to Section 8.04(f) of the Credit Agreement shall survive the
termination of the Loan Documents and the payment in full of all obligations
referred to in such Section 8.04(f), have been indefeasibly paid in full and the
Lenders have no further commitment to lend under the Credit Agreement, and (b)
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Guaranteed Party or any Guarantor upon the
bankruptcy or reorganization of any Borrower or any Guarantor or otherwise.
Binding Effect; Several Agreement; Assignments. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Guarantors that are contained in this
Agreement shall bind and inure to the benefit of each party hereto and their
respective successors and assigns. This Agreement shall become effective as to
any Guarantor when a counterpart hereof executed on behalf of such Guarantor
shall have been delivered to the Administrative Agent and a counterpart hereof
shall have been executed on behalf of the Administrative Agent, and thereafter
this Agreement shall be binding upon, and inure to the benefit of such
Guarantor, the Administrative Agent and the other Guaranteed Parties and their
respective successors and assigns, except that no Guarantor may assign or
otherwise transfer any of its rights or obligations hereunder or any interest
herein (except in connection with any transaction permitted by Section 5.03(c)
or Section 5.03(d) of the Credit Agreement) (and any such attempted assignment
or transfer by any party hereto shall be null and void). This Agreement shall be
construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.
Waivers; Amendment. 1) No failure or delay of the Administrative Agent in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Guaranteed Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in similar or other
circumstances.
Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).




--------------------------------------------------------------------------------




Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
Notices. All communications and notices hereunder shall be in writing and given
as provided in Section 8.02 of the Credit Agreement.
Survival of Agreement; Severability. 1) All covenants, agreements,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the other Guaranteed
Parties and shall survive the making by the Lenders of the Advances regardless
of any investigation made by the Guaranteed Parties or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Advance or any other fee or amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or the
Commitments have not been terminated.
In the event any one or more of the provisions contained in this Agreement or in
any other Loan Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract, and shall become effective as provided in Section
10. Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.
Rules of Interpretation. The rules of interpretation specified in Article I of
the Credit Agreement shall be applicable to this Agreement.
Jurisdiction; Consent to Service of Process. 1) Each Guarantor irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any
Guaranteed Party, or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
the Borough of Manhattan, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent or any Guaranteed Party may otherwise have
to bring any action or proceeding




--------------------------------------------------------------------------------




relating to this Agreement or any other Loan Document against any Guarantor or
its properties in the courts of any jurisdiction.
Each Guarantor irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in clause (a)
of Section 17 of this Agreement. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
Each party hereto irrevocably consents to service of process at the address
provided for notices in Section 13. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.
Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.
Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Guaranteed Party is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held, and other obligations (in whatever currency) at any time
owing, by such Guaranteed Party or any such Affiliate, to or for the credit or
the account of any Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Agreement or any other Loan
Document to such Guaranteed Party or their respective Affiliates, irrespective
of whether or not such Guaranteed Party or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Guarantor may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Guarantor different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness. The rights of each
Guaranteed Party and their respective Affiliates under this Section 19 are in
addition to other rights and remedies (including other rights of set-off) that
such Guaranteed Party or their respective Affiliates may have.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
RAYONIER INC.
 
 
 
 
 
 
By
 
 
 
 
Name: Carl E. Kraus
 
 
 
Title: Senior Vice President, Finance
 
 
 
 
 
 
RAYONIER OPERATING COMPANY LLC
 
 
 
 
 
 
By
 
 
 
 
Name: Carl E. Kraus
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
RAYONIER TRS HOLDINGS INC.
 
 
 
 
 
 
By
 
 
 
 
Name: Carl E. Kraus
 
 
 
Title: Senior Vice-President







--------------------------------------------------------------------------------






COBANK, ACB, as Administrative Agent
 
 
By:
 
Name:
 
Title:
 







--------------------------------------------------------------------------------






EXHIBIT D – FORM OF
CLOSING CERTIFICATE
[NAME OF A BORROWER]
Pursuant to Section 3.01(e) of the Credit Agreement dated as of December 17,
2012 among Rayonier Inc., Rayonier TRS Holdings Inc. and Rayonier Operating
Company LLC, as borrowers, the Lenders party thereto, and CoBank, ACB
(“CoBank”), as Administrative Agent for the Lenders (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), the undersigned hereby certifies that [he or she] is
the              of [NAME OF A BORROWER] (the “Borrower”) and in such capacity
further certifies as follows:
The representations and warranties of the Borrower set forth in the Credit
Agreement and each of the other Loan Documents to which the Borrower is a party,
are true and correct in all material respects on and as of the date hereof.
No Default or Event of Default has occurred and is continuing as of the date
hereof or will have occurred immediately after giving effect to the transactions
to be consummated under the Credit Agreement on the date hereof.
IN WITNESS WHEREOF, the undersigned has hereunto set his/her name.
 
Name:
 
Title:
 



Date:             , 2012




--------------------------------------------------------------------------------




EXHIBIT E – FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below (the “Effective Date”) and is entered into by and
between the Assignor as defined below (the “Assignor”) and the Assignee as
defined below (the “Assignee”). Capitalized terms used in this Assignment and
not otherwise defined herein have the meanings specified in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment as if set forth herein in
full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.
Assignor:                            
Assignee:
                     [and is an Affiliate/Approved Fund²]

Borrower(s):
Rayonier Inc. (“Rayonier”), Rayonier TRS Holdings Inc. (“TRS”) and Rayonier
Operating Company LLC (“ROC”)

Administrative Agent:
CoBank, ACB (“CoBank”), as Administrative Agent (the “Administrative Agent”)
under the Credit Agreement

Credit Agreement
The Credit Agreement dated as of December 17, 2012 among Rayonier, TRS and ROC,
as Borrowers, the Lenders (as defined therein), and CoBank, as Administrative
Agent for the Lenders





² Select as applicable.




--------------------------------------------------------------------------------






Assigned Interest:
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders ³
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
CUSIP Number
Facility
$
$
%
 



Effective Date:              ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:
 
 
Name:
 
Title:



ASSIGNEE
[NAME OF ASSIGNEE]
By:
 
 
Name:
 
Title:



































³ Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.




--------------------------------------------------------------------------------




Consented to and Accepted:
COBANK, ACB,
as Administrative Agent
By:
 
 
Name:
 
Title:



[Consented to:
RAYONIER INC.
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------




ANNEX 1
[INSERT NAME OF BORROWER]
$640,000,000 CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
Representations and Warranties.
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of their Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to subsection
5.01(k) thereof, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and to purchase the Assigned Interest on the basis of which
it has made such analysis and decision, and (v) if it is a Foreign or non-US
Lender, attached to the Assignment is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
Payments. From and after the Effective Date, Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.
General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed




--------------------------------------------------------------------------------




counterpart of this Assignment. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLE.




--------------------------------------------------------------------------------




EXHIBIT F – FORM OF
SOLVENCY CERTIFICATE
Date: December 17, 2012
To the Administrative Agent
and each of the Lenders
party to the Credit Agreement
referred to below:
I, the undersigned, the Chief Financial Officer of Rayonier Inc., a Delaware
Corporation (“Rayonier”), in that capacity only and not in my individual
capacity (and without personal liability), do hereby certify as of the date
hereof, and based upon facts and circumstances as they exist as of the date
hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:
1.    This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 3.01(f) of the Credit Agreement, dated as of December 17,
2012, among RAYONIER, RAYONIER TRS HOLDINGS INC., a Delaware corporation
(“TRS”), and RAYONIER OPERATING COMPANY LLC, a Delaware limited liability
company (“ROC”; each of Rayonier, TRS and ROC being referred to herein
individually as a “Borrower”, and collectively as the “Borrowers”), the Lenders
from time to time party thereto, COBANK, ACB (“CoBank”), as administrative agent
on behalf of the Lenders (in such capacity, the “Administrative Agent”), COBANK,
as Sole Bookrunner, and COBANK and FARM CREDIT EAST, as Joint Lead Arrangers
(the “Credit Agreement”). Unless otherwise defined herein, capitalized terms
used in this certificate shall have the meanings set forth in the Credit
Agreement.
For purposes of this certificate, the terms below shall have the following
definitions:
“Fair Value”
The amount at which the aggregate assets of Rayonier and its consolidated
Subsidiaries (including, without limitation, goodwill) would change hands
between an independent willing buyer and an independent willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts and neither being under any compulsion to act.
“Present Fair Salable Value”
The amount that may be realized by an independent willing seller from an
independent willing buyer if Rayonier’s and Rayonier’s consolidated
Subsidiaries’ aggregate assets (including, without limitation, goodwill) are
sold with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of assets of the business comprising such entity in an
existing and not theoretical market.
“Stated Liabilities”
The aggregate recorded liabilities (including contingent liabilities that would
be recorded as liabilities in accordance with GAAP) of Rayonier and its
consolidated Subsidiaries, as of the date hereof after giving effect to the
extension of the Advances contemplated by the Credit Agreement, determined in
accordance with GAAP consistently applied.
“Identified Contingent Liabilities”




--------------------------------------------------------------------------------




The reasonably estimated liabilities of Rayonier and its consolidated
Subsidiaries that may result from, without limitation, threatened or pending
litigation, asserted claims and assessments, environmental conditions,
guaranties, indemnities, contract obligations, uninsured risks, purchase
obligations, taxes, and other contingent liabilities of Rayonier and its
consolidated Subsidiaries, as identified and explained in terms of their nature
and estimated dollar amount by responsible officers of Rayonier.
“Does Not Have Unreasonably Small Capital”
This phrase relates to the ability of Rayonier and its consolidated Subsidiaries
to continue as a going concern and not lack sufficient capital for the
businesses in which it is engaged, and will be engaged, as management has
indicated such businesses are now conducted and are proposed to be conducted.
“New Financing”
New indebtedness incurred, assumed or guaranteed by Rayonier, TRS and ROC
pursuant to the Credit Agreement.
3.    For purposes of this certificate, I, or officers of Rayonier under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below:
(b)    I have reviewed the financial statements (including the pro forma
financial statements) referred to in Section 5.01(k)(i) and (ii) of the Credit
Agreement;
(c)    I have knowledge of and have reviewed to my satisfaction the Credit
Agreement;
(d)    As the Chief Financial Officer of Rayonier, I am familiar with the
financial condition of Rayonier and its consolidated Subsidiaries; and
(e)    I have made such other investigations and inquiries as I have deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by Rayonier and its consolidated Subsidiaries after
the extension of credit contemplated by the Credit Agreement.
4.    Based on the foregoing, I hereby certify on behalf of Rayonier that,
before and after giving effect to the extension of any Advances contemplated by
the Credit Agreement on the date hereof, (i) the Fair Value and the Present Fair
Saleable Value of the aggregate assets of Rayonier and its consolidated
Subsidiaries exceed the sum of the liabilities of Rayonier and its consolidated
Subsidiaries (including, without limitation, all Stated Liabilities, and all
Identified Contingent Liabilities); (ii) Rayonier (together with its
consolidated Subsidiaries), Does Not Have Unreasonably Small Capital; (iii)
Rayonier and its consolidated Subsidiaries have sufficient assets and cash flow
to pay their liabilities (including, without limitation, the Stated Liabilities
and the Identified Contingent Liabilities), as such liabilities mature or
otherwise become absolute or due; and (iv) Rayonier and its consolidated
Subsidiaries, on a consolidated basis, are “solvent” within the meaning given to
that term and similar terms under any United States federal or state laws
relating to fraudulent transfers and conveyances.
No Borrower intend, in consummating the transactions contemplated by the Credit
Agreement, to hinder, delay or defraud either present or future creditors or any
other Person to which any Borrower is, or will become on or after the date
hereof, indebted.
* * *




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as Chief Financial Officer of Rayonier, on behalf of
Rayonier, and not individually, as of the date first written above.
By:
 
Name:
 
Title:
Chief Financial Officer









